Exhibit 10.2




FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“First Amendment”), dated as of August 1, 2019 among JETBLUE AIRWAYS
CORPORATION, a Delaware corporation (the “Borrower”), CITIBANK, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”) and as Issuing Lender and the
Consenting Lenders (as defined below). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided to such terms in the Credit Agreement referred to
below (as amended by this First Amendment).
W I T N E S S E T H:
WHEREAS, the Borrower and certain of its subsidiaries from time to time, as
guarantors, the Lenders and the Administrative Agent are parties to the Amended
and Restated Credit and Guaranty Agreement dated as of April 6, 2017 (as
amended, modified and supplemented and in effect on the date hereof, the “Credit
Agreement”) consisting of a $425,000,000 revolving credit facility;
WHEREAS, the Borrower has proposed to (i) extend the Revolving Facility Maturity
Date to August 1, 2023, (ii) upsize the existing Revolving Commitments by
$125,000,000 to a Total Revolving Commitment of $550,000,000 and (iii) make
certain other changes as described herein, in each case on the terms and
conditions set forth herein; and
WHEREAS, each Revolving Lender immediately prior to the effectiveness of this
First Amendment (each, a “Consenting Lender”) desires to consent to the
amendments set forth herein.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1 - Credit Agreement Amendments.     
(a)    Subject to the satisfaction of the conditions set forth in Section 2
hereof, the Credit Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached hereto as Exhibit A.
SECTION 2 -     Conditions to Effectiveness. This First Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “First Amendment Effective Date”):


#4835-7899-9450v13    

--------------------------------------------------------------------------------

Exhibit 10.2




(a)    Executed Amendment. The Administrative Agent shall have received signed
signature pages to this First Amendment from the Borrower, Citibank, N.A. (as
Administrative Agent, Lender and Issuing Lender) and the Consenting Lenders.
(b)    Supporting Documents. The Administrative Agent shall have received in
form and substance reasonably satisfactory to the Administrative Agent:
(i)    from the Borrower, a certificate of the Secretary of State of the state
of Delaware, dated as of a recent date, as to the good standing of that entity
and as to the charter documents on file in the office of such Secretary of
State;
(ii)    from the Borrower, a certificate of the Corporate Secretary or an
Assistant Corporate Secretary (or similar officer) of such entity dated the
First Amendment Effective Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and the by-laws of
that entity as in effect on the date of such certification, (B) that attached
thereto is a true and complete copy of resolutions adopted by the board of
directors of that entity authorizing the execution, delivery and performance by
it of this First Amendment, (C) that the certificate of incorporation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this First Amendment or any other document
delivered by it in connection herewith (in each case to the extent such entity
is a party to such document) (such certificate to contain a certification by
another officer of that entity as to the incumbency and signature of the officer
signing the certificate referred to in this clause (ii)); and
(iii)    from the Borrower, an Officer’s Certificate certifying (A) as to the
truth in all material respects of the representations and warranties set forth
in Section 3 of this First Amendment as though made by it on the First Amendment
Effective Date, except to the extent that any such representation or warranty
relates to a specified date, in which case as of such date (provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects
as of the applicable date, before and after giving effect to this First
Amendment) and (B) as to the absence of any event occurring and continuing, or
resulting from the transactions contemplated hereby to occur on the First
Amendment Effective Date, that constitutes a Default or an Event of Default.
(c)    Opinions of Counsel. The Administrative Agent shall have received:
(i)    a written opinion of Brandon Nelson, General Counsel for the Borrower,
dated the First Amendment Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent; and
(ii)    a written opinion of Debevoise & Plimpton LLP, special New York counsel
to the Borrower, dated the First Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(d)    Payment of Expenses. The Borrower shall have paid all reasonable and
documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees of Milbank LLP) for which invoices have been
presented at least one Business Day prior to the First Amendment Effective Date.
(e)    Representations and Warranties. All representations and warranties of the
Borrower set forth in Section 3 of this First Amendment shall be true and
correct in all material respects on and as of the First Amendment Effective
Date, before and after giving effect to the transactions contemplated hereby to
occur on the First Amendment Effective Date, as though made on and as of such
date (except to the extent any such representation or warranty by its terms is
made as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the transactions contemplated hereby to occur on the
First Amendment Effective Date.
(f)    No Default or Event of Default. Before and after giving effect to the
transactions contemplated hereby to occur on the First Amendment Effective Date,
no Default or Event of Default shall have occurred and be continuing on the
First Amendment Effective Date.
The Administrative Agent shall promptly notify the parties hereto and the other
Lenders of the occurrence of the First Amendment Effective Date.
SECTION 3 -     Representations and Warranties. In order to induce the other
parties hereto to enter into this First Amendment, the Borrower represents and
warrants to each of such other parties that on and as of the date hereof after
giving effect to this First Amendment:
(a)    no Event of Default has occurred and is continuing or would result from
giving effect to the First Amendment; and
(b)    the representations and warranties contained in the Credit Agreement and
the other Loan Documents (other than the representations and warranties set
forth in Sections 3.05(b), 3.06 and 3.09(a) of the Credit Agreement), are true
and correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate to an earlier date and in such
case as of such date; provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to the First Amendment.
SECTION 4 -     Reference to and Effect on the Credit Agreement; Ratification.
At and after the effectiveness of this First Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof’ or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment. The Credit Agreement and
each of the other Loan Documents, as specifically amended by this First
Amendment, and the obligations of the Borrower hereunder and


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




thereunder, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The parties hereto confirm and agree
that the term “Obligations” as used in the Credit Agreement shall include all
obligations of the Borrower under the Credit Agreement, as amended by this First
Amendment. This First Amendment shall be deemed to be a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. The execution,
delivery and effectiveness of this First Amendment shall not, except as
expressly provided herein, operate as an amendment or waiver of any right, power
or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents.
SECTION 5 -     Execution in Counterparts. This First Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This First Amendment shall become effective
as set forth in Section 2, and from and after the First Amendment Effective Date
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, permitted transferees and permitted assigns. Delivery of
an executed counterpart of a signature page of this First Amendment by facsimile
or electronic .pdf copy shall be effective as delivery of a manually executed
counterpart of this First Amendment.
SECTION 6 -     Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7 -     Waiver of Notice. The Administrative Agent and each Consenting
Lender waives the requirement for it to receive the notice specified in
Sections 2.27(a) and 2.28(d) with respect to the transactions contemplated by
this First Amendment.
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


















#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year above written.
CITIBANK, N.A.,
as Administrative Agent, Lender and
Issuing Lender


By: /s/ Meghan O'Connor    
Name: Meghan O'Connor
Title: Vice President


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






JETBLUE AIRWAYS CORPORATION


By: /s/ Stephen J. Priest    
Name: Stephen J. Priest
Title: Chief Financial Officer


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






APPLE BANK FOR SAVINGS, as Lender


By: /s/ Dana Richard MacKinnon    
Name: Dana Richard MacKinnon
Title: First Vice President, Export Credit and Corporate Finance
    












































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






BANK OF AMERICA, N.A., as Lender


By: /s/ Prathamesh Kshirsagar    
Name: Prathamesh Kshirsagar
Title: Vice President
































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






BARCLAYS BANK PLC, as Lender


By: /s/ Sean Duggan    
Name: Sean Duggan
Title: Vice President






























#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






BNP PARIBAS, as Lender


By: /s/ Thomas C. Iacono    
Name: Thomas C. Iacono
Title: Vice President


By: /s/ Melissa Dyki    
Name: Melissa Dyki
Title: Director




































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2










CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender


By: /s/ Alexander Averbukh    
Name: Alexander Averbukh
Title: Managing Director


By: /s/ Brian Bolotin    
Name: Brian Bolotin
Title: Managing Director


































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2










COLUMBIA STATE BANK, as Lender


By: /s/ Colin Duffy    
Name: Colin Duffy
Title: Senior Vice President
































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






GOLDMAN SACHS BANK USA, as Lender


By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory






























#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






MORGAN STANLEY SENIOR FUNDING, INC., as Lender


By: /s/ Michael King    
Name: Michael King
Title: Vice President






























#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2






MORGAN STANLEY BANK, N.A., as Lender


By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory






























#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------


Exhibit 10.2




Exhibit A




































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Exhibit A to First Amendment
Execution Version



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of April 6, 2017
among




JETBLUE AIRWAYS CORPORATION,
as Borrower,


THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors,


THE LENDERS PARTY HERETO,
and


CITIBANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Table of Contents


Page
SECTION 1.
DEFINITIONS...............................................................................................2
Section 1.01.Defined
Terms................................................................2
Section 1.02.Terms
Generally...........................................................39
Section 1.03.Accounting Terms; GAAP...........................................39
Section
1.04.Divisions......................................................................40
SECTION 2. AMOUNT AND TERMS OF
CREDIT.......................................................40
Section 2.01.Commitments of the Lenders.......................................40
Section 2.02.Letters of
Credit...........................................................41
Section 2.03.Requests for
Loans.......................................................46
Section 2.04.Funding of
Loans.........................................................46
Section 2.05.Interest
Elections..........................................................47
Section 2.06.Limitation on Eurodollar Tranches..............................48
Section 2.07.Interest on
Loans..........................................................48
Section 2.08.Default
Interest.............................................................49
Section 2.09.Alternate Rate of
Interest.............................................49
Section 2.10.Repayment of Loans; Evidence of Debt......................50
Section 2.11.Optional Termination or Reduction of Revolving
Commitments...............................................................51
Section 2.12.Mandatory Prepayment of Loans; Commitment Termination; Change of
Control Offer.........................51
Section 2.13.Optional Prepayment of Loans....................................54
Section 2.14.Increased
Costs............................................................55
Section 2.15.Break Funding
Payments.............................................57
Section
2.16.Taxes............................................................................58
Section 2.17.Payments Generally; Pro Rata Treatment....................61
Section 2.18.Mitigation Obligations; Replacement of Lenders........62
Section 2.19.Certain
Fees.................................................................63
Section 2.20.Commitment Fee and Upfront Fee..............................63
Section 2.21.Letter of Credit
Fees....................................................63
Section 2.22.Nature of
Fees..............................................................63
Section 2.23.Right of
Set-Off...........................................................63
Section 2.24.Security Interest in Letter of Credit Account...............64
Section 2.25.Payment of
Obligations................................................64
Section 2.26.Defaulting
Lenders.......................................................64
Section 2.27.Increase in
Commitment..............................................66
Section 2.28.Extension of the Revolving Facility.............................68
SECTION 3. REPRESENTATIONS AND
WARRANTIES.............................................70
Section 3.01.Organization and
Authority..........................................71
Section 3.02.Air Carrier
Status.........................................................71


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Section 3.03.Due
Execution..............................................................71
Section 3.04.Statements
Made..........................................................72
Section 3.05.Financial Statements; Material Adverse Change.........72
Section 3.06.Ownership of
Subsidiaries...........................................72
Section
3.07.Liens.............................................................................72
Section 3.08.Use of
Proceeds............................................................73
Section 3.09.Litigation and Compliance with Laws.........................73
Section 3.10.FAA Slot
Utilization....................................................73
Section 3.11.Margin Regulations; Investment Company Act...........73
Section 3.12.Ownership of
Collateral...............................................74
Section 3.13.Perfected Security
Interests..........................................74
Section 3.14.Payment of
Taxes.........................................................74
Section 3.15.Anti-Corruption Laws and Sanctions...........................74
SECTION 4. CONDITIONS OF
LENDING....................................................................75
Section 4.01.Conditions Precedent to Restatement Effective Date..75
Section 4.02.Conditions Precedent to Each Loan and Each Letter of
Credit............................................................................77
SECTION 5. AFFIRMATIVE
COVENANTS..................................................................78
Section 5.01.Financial Statements, Reports, etc...............................78
Section
5.02.Taxes............................................................................80
Section 5.03.Stay, Extension and Usury Laws.................................80
Section 5.04.Corporate
Existence.....................................................81
Section 5.05.Compliance with
Laws................................................81
Section
5.06.[Reserved]....................................................................81
Section 5.07.Delivery of
Appraisals.................................................81
Section 5.08.Regulatory
Cooperation...............................................82
Section 5.09.Regulatory Matters; Citizenship; Utilization; Collateral
Requirements...............................................................83
Section 5.10.Collateral
Ownership...................................................84
Section
5.11.Insurance......................................................................84
Section 5.12.Additional Guarantors; Grantors; Collateral................85
Section 5.13.Access to Books and Records......................................86
Section 5.14.Further
Assurances.......................................................86
SECTION 6. NEGATIVE COVENANTS    
Section
6.01.[Reserved]....................................................................86
Section
6.02.[Reserved]....................................................................86
Section
6.03.[Reserved]....................................................................86
Section 6.04.Disposition of
Collateral..............................................87
Section
6.05.[Reserved]....................................................................87
Section
6.06.Liens.............................................................................87
Section 6.07.Business
Activities.......................................................87
Section
6.08.Liquidity.......................................................................87


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Section 6.09.Collateral Coverage
Ratio............................................87
Section 6.10.Merger, Consolidation, or Sale of Assets.....................88
Section 6.11.Use of
Proceeds............................................................90
SECTION 7. EVENTS OF
DEFAULT..............................................................................90
Section 7.01.Events of
Default.........................................................90
SECTION 8. THE
AGENTS.............................................................................................93
Section 8.01.Administration by
Agents............................................93
Section 8.02.Rights of Administrative Agent...................................94
Section 8.03.Liability of
Agents.......................................................94
Section 8.04.Reimbursement and Indemnification...........................95
Section 8.05.Successor
Agents.........................................................95
Section 8.06.Independent
Lenders....................................................96
Section 8.07.Advances and
Payments..............................................96
Section 8.08.Sharing of
Setoffs........................................................96
Section 8.09.Withholding
Taxes.......................................................97
Section 8.10.Appointment by Secured Parties..................................97
SECTION 9.
GUARANTY................................................................................................98
Section
9.01.Guaranty.......................................................................98
Section 9.02.No Impairment of
Guaranty.........................................99
Section 9.03.Continuation and Reinstatement, etc...........................99
Section
9.04.Subrogation..................................................................99
Section 9.05.Discharge of
Guaranty.................................................99
SECTION 10.
MISCELLANEOUS................................................................................100
Section
10.01.Notices.......................................................................100
Section 10.02.Successors and
Assigns..............................................101
Section
10.03.Confidentiality............................................................105
Section 10.04.Expenses; Indemnity; Damage Waiver......................106
Section 10.05.Governing Law; Jurisdiction; Consent to Service of
Process.......................................................................108
Section 10.06.No
Waiver..................................................................109
Section 10.07.Extension of
Maturity................................................109
Section 10.08.Amendments,
etc........................................................109
Section
10.09.Severability.................................................................111
Section
10.10.Headings.....................................................................112
Section
10.11.Survival......................................................................112
Section 10.12.Execution in Counterparts; Integration;
Effectiveness..............................................................112
Section 10.13.USA Patriot
Act..........................................................112
Section 10.14.New
Value..................................................................112
Section 10.15.WAIVER OF JURY TRIAL.......................................112
Section 10.16.No Fiduciary
Duty......................................................113


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Section 10.17.Intercreditor
Agreements............................................113
Section 10.18.Registrations with International Registry...................114
Section 10.19.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions..................................................114
Section 10.20.Acknowledgment Regarding Any Supported QFCs..114




#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




INDEX OF APPENDICES
ANNEX A    –    Commitment Amounts
ANNEX B    –    List of Aircraft and Engine Appraisers
EXHIBIT A    –    [Reserved]
EXHIBIT B    –    Form of Instrument of Assumption and Joinder
EXHIBIT C    –    Form of Assignment and Acceptance
EXHIBIT D     –    Form of Loan Request
EXHIBIT E    –    Form of Aircraft and Spare Engine Mortgage
EXHIBIT F    –    [Reserved]


SCHEDULE 3.06    –    Subsidiaries


AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of April 6, 2017,
among JETBLUE AIRWAYS CORPORATION, a Delaware corporation (“the “Borrower”), the
direct and indirect Domestic Subsidiaries of the Borrower from time to time
party hereto, each of the several banks and other financial institutions or
entities from time to time party hereto (the “Lenders”), and CITIBANK, N.A.
(“Citibank”), as administrative agent for the Lenders (together with its
permitted successors in such capacity, the “Administrative Agent”).
INTRODUCTORY STATEMENT
The Borrower, the various lenders party thereto (the “Existing Lenders”) and the
Administrative Agent are parties to a Credit and Guaranty Agreement, dated as of
April 23, 2013, as amended by the First Amendment to Credit and Guaranty
Agreement, dated as of November 3, 2014 (the “Existing Credit Agreement”).
Each of the Existing Lenders and each other lender party hereto shall become or
continue as a “Lender” under the Existing Credit Facility as amended and
restated by this Agreement.
The Borrower has applied to the Lenders for a revolving credit and revolving
letter of credit facility in an aggregate principal amount not to exceed
$425,000,000 as set forth herein.
The proceeds of the Loans will be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(a)a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
(b)a security interest in or mortgages (or comparable Liens) with respect to the
Collateral from the Borrower and each other Guarantor (if any) pursuant to the
Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:



SECTION 1.

DEFINITIONS

Section 1.01. Defined Terms.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Account Debtor” shall mean the Person obligated on an Account.
“Additional Collateral” shall mean (a) cash that is denominated in Dollars and
Cash Equivalents pledged to the Administrative Agent (and subject to an Account
Control Agreement), (b) any Eligible Aircraft, Eligible Engines and Eligible
Spare Parts of the Borrower or any Grantor, (c) Slots of the Borrower at any
Eligible Airport (which shall include any Gate Leaseholds necessary for
servicing the scheduled air carrier service utilizing such Slots) and (d) Flight
Simulators, and all of which assets shall (i) (other than Additional Collateral
of the type described in clause (a) above and new spare Engines subject to
proviso (iii) in the first sentence of Section 5.07) be valued by a new
Appraisal at the time the Borrower designates such assets as Additional
Collateral and (ii) as of any date of addition of such assets as Collateral, be
subject, to the extent purported to be created by the applicable Collateral
Document, to a perfected first priority Lien and/or mortgage (or comparable
Lien), in favor of the Administrative Agent and otherwise subject only to
Permitted Liens (excluding those referred to in clauses (5) and (11) of


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




the definition of “Permitted Lien” and, until the time such assets actually
become subject to such Lien on such date, clause (2) of the definition of
“Permitted Liens”).
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.
“Agreement” shall mean this Amended and Restated Credit and Guaranty Agreement,
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” means any contrivance invented, used, or designed to navigate, or fly
in, the air.
“Aircraft and Spare Engine Mortgage” means the Mortgage and Security Agreement,
in substantially the form of Exhibit E, entered into by the Borrower and the
Administrative Agent, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
“Aircraft Appraiser” shall mean (i) MBA, (ii) IBA, (iii) Ascend or (iv) any
other independent appraisal firm appointed by the Borrower and reasonably
satisfactory to the Administrative Agent.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.
“Amendment No. 1 Effective Date” means August 1, 2019.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Borrower or its Subsidiaries from time to time intended
to prevent or restrict bribery or corruption.
“Appliance” shall mean any instrument, equipment, apparatus, part, appurtenance,
or accessory used, capable of being used, or intended to be used, in operating
or controlling Aircraft in flight, including a parachute, communication
equipment, and another mechanism installed in or attached to Aircraft during
flight, and not a part of an Aircraft, Engine, or Propeller.
“Applicable Margin” shall mean (a) for ABR Loans, 1.00% and (b) for Eurodollar
Loans, 2.00%.
“Appraisal” means (i) the Initial Appraisal and (ii) any other appraisal, dated
the date of delivery thereof, prepared by (A) in the case of Aircraft or
Engines, the Aircraft Appraiser, (B) in the case of Slots, MBA or another
independent appraisal firm appointed by the Borrower and reasonably satisfactory
to the Administrative Agent or, (C) in the case of Spare Parts or Flight
Simulators, ICF or another independent appraisal firm appointed by the Borrower
and reasonably satisfactory to the Administrative Agent, which certifies, at the
time of determination, in reasonable detail the Appraised Value of Collateral
and (x) in the case of Aircraft or Engines, is a “desk-top” appraisal of the
fair market value assuming half-life condition, except that any such equipment
that is Stored shall have an assumed value of zero, (y) in the case of FAA
Slots, Gate Leaseholds or Spare Parts, whose methodology and form of
presentation are consistent in all material respects with the methodology and
form of presentation of the Initial Appraisal applicable to such type of
Collateral and (z) in the case of any Collateral, which is addressed to the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
“Appraised Value” shall mean, as of any date of determination, with respect to
any Collateral (other than cash and Cash Equivalents pledged as Collateral), the
aggregate fair market value of such Collateral as reflected in the most recent
Appraisal delivered to the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Administrative Agent in respect of such Collateral in accordance with this
Agreement as of that date (for the avoidance of doubt, except in the case of
Pledged Spare Parts, calculated after giving effect to any additions to or
eliminations from the Collateral since the date of delivery of such Appraisal),
provided that:
(i) in the case of any Appraisal of Aircraft or Engines delivered after the
Closing Date, (x) such Appraisal shall, at the Borrower’s expense, be prepared
by the Aircraft Appraiser and (y) the Borrower shall have the right to obtain
two additional Appraisals from two other appraisal firms named on Annex B (or
other appraisal firms appointed by the Borrower and reasonably satisfactory to
the Administrative Agent) no later than 30 days after the Appraisal referred to
in the preceding clause (x) shall have been delivered to the Administrative
Agent, in which case the Appraised Value of the applicable Aircraft or Engines
shall be the average of the three Appraisals;
(ii) if any Pledged Slots at an airport have been added to or eliminated from
the Collateral since the most recent Appraisal of the Pledged Slots at such
airport and such Appraisal assigned differing Appraised Values to Pledged Slots
at such airport based on criteria set forth therein, such added or eliminated
Pledged Slots at such airport shall be assigned an Appraised Value in accordance
with such criteria set forth in such Appraisal for purposes of determining the
Appraised Value of all remaining Pledged Slots; and
(iii) if any new spare Engine added to the Collateral within 90 days after
delivery from the manufacturer to Borrower is an Existing Engine Type, the
initial Appraised Value for such new spare Engine shall be the higher of (x) the
highest Appraised Value for any pledged spare Engines then included in the
Collateral of such Existing Engine Type, determined using the most recent
Appraisal delivered to the Administrative Agent in respect of the applicable
pledged spare Engine, or (y) if the Borrower elects to provide a new Appraisal
with respect to any new spare Engine being added to the Collateral, the
Appraised Value given to such new spare Engine in such initial Appraisal, in
each case at the Borrower’s election.
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Ascend” shall mean Ascend FG Advsiory.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders on a single date and having, in
the case of Eurodollar Loans, a single Interest Period.
“Borrowing Base” shall mean, as of any date of determination, the sum of:
(a) 62.5% of the aggregate Appraised Value of the Pledged Slots and Pledged Gate
Leaseholds, plus
(b) 60.0% of the aggregate Appraised Value of the Flight Simulators included in
the Collateral at such time (provided that the Appraised Value of Flight
Simulators included in the Borrowing Base shall not exceed 15% of the aggregate
Appraised Value of all Collateral), plus
(c) 75% of the aggregate Appraised Value of the Pledged Engines, plus
(d) 75% of the aggregate Appraised Value of the Pledged Aircraft, plus
(e) 75% of the aggregate Appraised Value of the Pledged Spare Parts, plus
(f) the sum of (i) 100% of the amount of cash and Cash Equivalents of the type
described in clause (1) of the definition thereof pledged at such time as
Collateral and (ii) 62.5% of the amount of Cash Equivalents of the type
described in clauses (2) through (11) of the definition thereof pledged at such
time as Collateral (excluding any cash used to Cash Collateralize LC Exposure
pursuant to Section 2.02(j));


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




determined (i) in the case of clauses (a)-(e) above, using the most recent
Appraisal delivered to the Administrative Agent in respect of the applicable
Collateral and (ii) in each case, excluding the Appraised Value of any
Collateral that is not Eligible Collateral.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
“Cash Collateralization” or “Cash Collateralized” shall have the meaning given
such term in Section 2.02(j).
“Cash Equivalents” means:
(1)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(2)    direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(3)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;
(4)    Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(5)    Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250.0 million;


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(6)    fully collateralized repurchase agreements with a term of not more than
six months for underlying securities that would otherwise be eligible for
investment;
(7)    Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above. This could include, but not be limited to, money market funds
or short-term and intermediate bonds funds;
(8)    money market funds that (A) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are rated
AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by
Moody’s and (C) have portfolio assets of at least $5.0 billion;
(9)    deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of $100.0
million;
(10)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or A3 by Moody’s; and
(11)    any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.
“Change in Law” shall mean, after the Restatement Effective Date, (a) the
adoption of any law, rule or regulation after the Restatement Effective Date
(including any request, rule, regulation, guideline, requirement or directive
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel II or Basel
III) or (b) compliance by any Lender or Issuing Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or Issuing Lender through
which Loans and/or Letters of Credit are issued or maintained or by such
Lender’s or Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the the Restatement Effective Date.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or
(2)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower (measured by
voting power rather than number of shares), other than (A) any such transaction
where the Voting Stock of the Borrower (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of the Borrower with or
into any Person (including any “person” (as defined above)) which owns or
operates (directly or indirectly through a contractual arrangement) a Permitted
Business (a “Permitted Person”) or a Subsidiary of a Permitted Person, in each
case, if immediately after such transaction no Person (including any “person”
(as defined above)) is the Beneficial Owner, directly or indirectly, of more
than 50% of the total Voting Stock of such Permitted Person (measured by voting
power rather than number of shares).
“Change of Control Offer” shall have the meaning given such term in Section
2.12(g).
“Citibank” has the meaning set forth in the first paragraph of this Agreement.
“Closing Date” shall mean April 23, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) each of the Letter of Credit Account and the
Collateral Proceeds Account, together with all amounts on deposit therein and
all proceeds thereof.
“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Borrowing Base of the Eligible Collateral as of such date to (ii) the sum,
without duplication, of (x) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (y) the aggregate amount of all
Designated Hedging Obligations that constitute “Obligations” then outstanding
(such sum, the “Total Obligations”).


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Collateral Documents” shall mean, collectively, the Slot and Gate Security
Agreement, the Aircraft and Spare Engine Mortgage (if executed and delivered by
the Borrower hereunder), the Spare Parts Security Agreement (if executed and
delivered by the Borrower hereunder), the Account Control Agreements and other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case so long as such agreement, instrument or document shall not have been
terminated in accordance with its terms.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.
“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having an Appraised Value in excess of $25,000,000.
“Commitment” shall mean, as to any Revolving Lender or Issuing Lender at any
time, the Revolving Commitment of such Revolving Lender or Issuing Lender, as
the case may be, at such time.
“Commitment Fee” shall have the meaning set forth in Section 2.20.
“Commitment Fee Rate” shall mean 0.35% per annum.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed, within two (2) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the Revolving Loans or (y) any
other amount required to be paid by it hereunder to the Administrative Agent or
any other Lender (or its banking Affiliates), unless, in the case of clause (x)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations (i) under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Administrative Agent, any other Lender or the Borrower, acting in
good faith, to provide a confirmation in writing from an authorized officer or
other authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, which request shall only have been made
after the conditions precedent to borrowings have been met, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s, such other Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, (d) has become, or has had its Parent Company
become, the subject of a Bankruptcy Event or Bail-In Action; provided that a
Revolving Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Revolving Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Revolving Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Revolving Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Revolving Lender. If the
Administrative Agent determines that a Revolving Lender is a Defaulting Lender
under any of clauses (a) through (d) above, such Revolving Lender will be deemed
to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, and the Revolving Lenders.
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Borrower and any Person that, at
the time such Person entered into such agreement, was a Lender or a banking
Affiliate of a Lender, in each case designated by the relevant Lender and the
Borrower, by written notice to the Administrative Agent, as a “Designated
Banking Product Agreement”; provided that, so long as any Revolving Lender is a
Defaulting Lender, such Revolving Lender shall not have any rights hereunder
with respect to any Designated Banking Product Agreement entered into while such
Revolving Lender was a Defaulting Lender.
“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Lender (or a banking Affiliate thereof) and
the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Borrower from time to time and agreed to by the Administrative Agent as
constituting “Designated Banking Product Obligations,” which notice shall
include (i) a copy of an agreement providing an agreed-upon maximum amount of
Designated Banking Product Obligations that can be included as Obligations, and
(ii) the acknowledgment of such Lender (or such banking Affiliate) that its
security interest in the Collateral securing such Designated Banking Product
Obligations shall be subject to the Loan Documents.
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Borrower and any Person that, at the time such Person entered into such Hedging
Agreement, was a Lender or an Affiliate of a Lender, as designated by the
relevant Lender (or Affiliate of a Lender) and the Borrower, by written notice
to the Administrative Agent, as a “Designated Hedging Agreement,” which notice
shall include a copy of an agreement providing for (i) a methodology agreed to
by the Borrower, such Lender or Affiliate of a Lender, and the Administrative
Agent for reporting the outstanding amount of Designated Hedging Obligations
under such Designated Hedging Agreement from time to time, (ii) an agreed-upon
maximum amount of Designated Hedging Obligations under such Designated Hedging
Agreement that can be included as Obligations, and (iii) the acknowledgment of
such Lender or Affiliate of a Lender that its security interest in the
Collateral securing such Designated Hedging Obligations shall be subject to the
Loan Documents; provided that, after giving effect to such designation, the
aggregate agreed-upon maximum amount of all “Designated Hedging Obligations”
included as Obligations shall not exceed 10% of the original Total Revolving
Commitment in effect on the Restatement Effective Date in the aggregate;
provided, further, that so long as any Revolving Lender is a Defaulting Lender,
such Revolving Lender shall not have any rights hereunder with respect to any
Designated Hedging Agreement entered into while such Revolving Lender was a
Defaulting Lender.
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Columbia or that guarantees, or pledges any property or assets to secure, any
Obligations or Junior Secured Debt.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Account” shall mean any Account owned by the Borrower or another
Grantor meeting the criteria and eligibility standards which are agreed upon by
the Borrower and the Administrative Agent at the time of the initial pledge of
Accounts to the Administrative Agent pursuant to the applicable Collateral
Document.
“Eligible Aircraft” shall mean Airbus model A319, A220, A320 or A321 family
aircraft or Embraer model 190 family aircraft, in each case that are owned by
the Borrower or any other applicable Grantor and that are eligible for the
benefits of Section 1110.
“Eligible Airport” means John F. Kennedy International Airport, LaGuardia
Airport, Ronald Reagan Washington National Airport or any other airport located
in the United States reasonably acceptable to the Administrative Agent.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, provided that such Affiliate has total
assets in excess of $200,000,000, (d) an Approved Fund of any Lender, provided
that such Approved Fund has total assets in excess of $200,000,000, and (e) any
other financial institution reasonably satisfactory to the Administrative Agent,
provided that such financial institution has total assets in excess of
$200,000,000; provided, further, that so long as no Event of Default has
occurred and is continuing, no (i) airline, commercial air freight carrier, air
freight forwarder or entity engaged in the business of parcel transport by air
or (ii) Affiliate of any Person described in clause (i) above


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(other than any Affiliate of such Person as a result of common control by a
Governmental Authority or instrumentality thereof, any Affiliate of such Person
who becomes a Lender with the consent of the Borrower in accordance with Section
10.02(b), and any Affiliate of such Person under common control with such Person
which Affiliate is not actively involved in the management and/or operations of
such Person), shall constitute an Eligible Assignee; provided; further, that
none of the Borrower, any Guarantor or any Affiliate of the Borrower or any
Guarantor shall constitute an Eligible Assignee.
“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens; provided, with respect to any
Collateral having an aggregate Appraised Value of 10% or more (determined on the
date such Collateral was added as Collateral) of the sum of the aggregate
Appraised Value of all Eligible Collateral plus Pledged Cash and Cash
Equivalents on which the Administrative Agent shall have been granted a valid
and perfected first priority Lien and/or mortgage (or comparable Lien) subject
only to Permitted Liens after the Closing Date in any individual transaction or
series of substantially simultaneous transactions, at any time when the
Administrative Agent shall not have received Appraisals, pursuant to Section
5.07 or otherwise pursuant to this Agreement, with respect to substantially all
of the existing Eligible Collateral within the 180-day period preceding the date
on which such Collateral is pledged (a “180-day Period”), such Collateral shall
not, solely for purposes of satisfying the conditions set forth in Section
6.09(c) in connection with any release of Collateral requested by the Borrower
pursuant to Section 6.09(c), constitute Eligible Collateral until the earlier of
(x) the date on which the Administrative Agent shall have held such Lien and/or
mortgage (or comparable Lien) for at least ninety (90) continuous days from the
grant or perfection thereof prior to its constituting Eligible Collateral or (y)
the date on which the Administrative Agent shall have received Appraisals
(including, for purposes of this clause (y), all Appraisals received during such
180-Day Period), as applicable, pursuant to Section 5.07 or otherwise pursuant
to this Agreement, with respect to substantially all of the other Collateral.
“Eligible Engine” shall mean any Engine suitable for installation on an Eligible
Aircraft or any other Engine reasonably acceptable to the Administrative Agent,
in each case that are owned by the Borrower or any other applicable Grantor,
that are not subject to a sublease, loan or similar arrangement, and that are
eligible for the benefits of Section 1110.
“Eligible Spare Parts” shall mean any Spare Parts and Appliances, in each case
that are owned by the Borrower or any other applicable Grantor and that are
eligible for the benefits of Section 1110.
“Engine” shall mean an engine used, or intended to be used, to propel an
Aircraft, including a part, appurtenance, and accessory of such Engine, except a
Propeller.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority,


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




relating to the environment, preservation or reclamation of natural resources,
the handling, treatment, storage, disposal, Release or threatened Release of, or
the exposure of any Person (including employees) to, any Hazardous Materials.
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“Escrow Accounts” shall mean accounts of the Borrower or any Subsidiary, solely
to the extent any such accounts hold funds set aside by the Borrower or any
Subsidiary to manage the collection and payment of amounts collected, withheld
or incurred by the Borrower or such Subsidiary for the benefit of third parties
relating to: (a) federal income tax withholding and backup withholding tax,
employment taxes, transportation excise taxes and security related charges, (b)
any and all state and local income tax withholding, employment taxes and related
charges and fees and similar taxes, charges and fees, including, but not limited
to, state and local payroll withholding taxes, unemployment and supplemental
unemployment taxes, disability taxes, workman’s or workers’ compensation charges
and related charges and fees, (c) state and local taxes imposed on overall gross
receipts, sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d)
passenger facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized interest
accounts, debt service reserve accounts, escrow accounts and other similar
accounts or funds established in connection with the ARB Indebtedness.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means each Subsidiary of the Borrower that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) any Taxes based on (or measured by) its net income,
profits or capital, or any franchise taxes, imposed (i) by the United States of
America or any political subdivision thereof or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such recipient’s having executed, delivered, enforced, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, this Agreement or any Loan Document, or sold or
assigned an interest in this Agreement or any Loan Document), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Lender, any withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16(a),
amounts with respect to such Taxes were payable either to such


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (d) in the case of
a Lender, any withholding Tax that is attributable to such Lender’s failure to
deliver the documentation described in Section 2.16(f) or 2.16(g) and (e) any
U.S. withholding Tax that is imposed by reason of FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Engine Type” shall have the meaning given to such term in Section
5.07.
“Existing Lenders” has the meaning set forth in the recitals to this Agreement.
“Existing Revolver” means the Portfolio Loan Account Agreement and related
Portfolio Loan Account Terms and Conditions, each dated on or about July 23,
2012, between the Borrower and Morgan Stanley Bank, N.A.
“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(a).
“Extension” shall have the meaning given to such term in Section 2.28(a).
“Extension Amendment” shall have the meaning given to such term in Section
2.28(c).
“Extension Offer” shall have the meaning given to such term in Section 2.28(a).
“Extension Offer Date” shall have the meaning given to such term in Section
2.28(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slots” shall mean, in the case of airports in the United States, at any
time, the right and operational authority to conduct one Instrument Flight Rule
(as defined in Title 14) scheduled landing or take-off operation at a specific
time or during a specific time period at any airport at which landings or
take-offs are restricted, including, without limitation, slots and operating
authorizations, whether pursuant to FAA or DOT regulations or orders pursuant to
Title 14, Title 49 or other federal statutes now or hereinafter in effect.
“Facility” or “Revolving Facility” shall mean the Revolving Commitments and the
Revolving Loans made and Letters of Credit issued thereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
comparable thereto and not materially more onerous to comply with, any current
or future regulations or official


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fees” shall collectively mean the Commitment Fees, the Upfront Fees, Letter of
Credit Fees and other fees referred to in Section 2.19.
“Flight Simulators” shall mean the flight simulators and flight training devices
of the Borrower or any other applicable Grantor (including, without limitation,
any such simulators or training devices located on a Real Property Asset).
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Gate Leasehold” means, at any time, all of the right, title, privilege,
interest and authority, now held or hereafter acquired, of the Borrower or a
Guarantor in connection with the right to use or occupy space in an airport
terminal at any airport.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




pertaining to government. Governmental Authority shall not include any Person in
its capacity as an Airport Authority.
“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
“Guarantors” shall mean, collectively, each Domestic Subsidiary of the Borrower
that becomes pursuant to Section 5.12, a party to the Guarantee contained in
Section 9. As of the Restatement Effective Date, there are no Guarantors.
“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




agreements pertaining to future prices and (y) fuel purchase agreements and fuel
sales that are for physical delivery of the relevant commodity.
“IATA” means the International Air Transport Association and any successor
thereto.
“IBA” means International Bureau of Aviation.
“ICF” shall mean ICF International, Inc.
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower for which (a)
the assets of such Subsidiary constitute no more than 5.510.0% of the total
assets of the Borrower and its Subsidiaries on a consolidated basis (determined
as of the last day of the most recent fiscal quarter of the Borrower for which
financial statements are available to the Administrative Agent pursuant to
Section 5.01) and (b) the revenues of such Subsidiary account for no more than
5.510.0% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the twelve-month period ending on the last day of the
most recent fiscal quarter of the Borrower for which financial statements are
available to the Administrative Agent pursuant to Section 5.01; provided that
the total assets of all Immaterial Subsidiaries shall not exceed, in the
aggregate, (x) 7.515.0% of the total assets of the Borrower and its Subsidiaries
on a consolidated basis (determined as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements are available to the
Administrative Agent pursuant to Section 5.01) or (y) 7.515.0% of the total
revenues of the Borrower and its Subsidiaries on a consolidated basis for the
twelve-month period ending on the last day of the most recent fiscal quarter of
the Borrower for which financial statements are available to the Administrative
Agent pursuant to Section 5.01; provided, further that (i) a Subsidiary will not
be considered to be an Immaterial Subsidiary if it (1) directly or indirectly
guarantees, or pledges any property or assets to secure, any Obligations or
Junior Secured Debt or (2) owns any properties or assets that constitute
Collateral and (ii) if one or more Subsidiaries of the Borrower becomes an
Immaterial Subsidiary by operation of the preceding proviso, the Borrower shall
be entitled from time to time, in its sole discretion, to designate in writing
to the Administrative Agent one or more Subsidiaries of the Borrower as
Subsidiaries that shall constitute “Material Subsidiaries” (and cease to be
Immaterial Subsidiaries), so long as, after giving effect to such
designation(s), all remaining Immaterial Subsidiaries meet the requirements of
the preceding proviso and the Borrower has complied with the requirements of
Section 5.12.
“Increase Effective Date” shall have the meaning given such term in Section
2.27(a).
“Increase Joinder” shall have the meaning given such term in Section 2.27(c).
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker’s acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Initial Appraisal” shall mean the Appraisal (as defined in the Existing Credit
Agreement) last delivered to the Existing Lenders pursuant to Section 5.07 of
the Existing Credit Agreement prior to the Restatement Effective Date.
“Intercreditor Agreement” shall have the meaning given such term in Section
10.17.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Eurodollar Loan having an Interest Period of more than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (c) with respect to
ABR Revolving Loans, the last Business Day of each March, June, September and
December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months (or, if available to all
applicable Lenders and agreed to by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.03 or 2.05; provided that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Investments” means, with respect to any Person, all direct or indirect
investments made by such Person in other Persons (including Affiliates) in the
forms of loans (including Guarantees or other obligations), advances (but
excluding advance payments and deposits for goods and services in the ordinary
course of business) or capital contributions (excluding commission, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities of other Persons, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.
“Issuing Lender” shall mean (i) Citibank (or any of its Affiliates reasonably
acceptable to the Borrower), in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.02(i),
and (ii) if Citibank’s Revolving Commitment is at any time less than $50,000,000
or if Citibank and the Borrower shall agree, any other Lender agreeing to act in
such capacity, which other Lender shall be reasonably satisfactory to the
Borrower and the Administrative Agent. Each Issuing Lender may, in its
reasonable discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Lender reasonably acceptable to the Borrower, which
Affiliate shall agree in writing reasonably acceptable to the Borrower to be
bound by the provisions of the Loan Documents applicable to an Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
“JetBlue” means JetBlue Airways Corporation, a Delaware corporation.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Junior Lien Cap” means, as of any date of determination, the aggregate amount
of Junior Secured Debt that may be incurred by the Borrower and any Guarantor
such that, after giving pro forma effect to such incurrence and the application
of the net proceeds therefrom the Total Collateral Coverage Ratio shall be no
less than 1.0 to 1.0.
“Junior Secured Debt” shall mean Indebtedness that is secured by a Lien on
Collateral that is junior to the Liens securing the Obligations and permitted to
be secured by a Lien on Collateral under Section 6.06.
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other agreements, instruments and notes evidencing Junior Secured Debt, and each
other agreement executed in connection therewith, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“LC Commitment” shall mean, with respect to any Issuing Lender, an amount equal
to the Revolving Commitment of such Issuing Lender from time to time.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, with respect to any Revolving Lender that
is an Issuing Lender, the sum of (i) the aggregate maximum undrawn amount of all
outstanding Letters of Credit issued by it at such time plus (ii) the aggregate
amount of all LC Disbursements made by it that have not yet been reimbursed by
or on behalf of the Borrower at such time; provided, that in the case of any
escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the applicable Issuing Lender’s LC Exposure with
respect to such Letter of Credit shall be determined by referring to the maximum
face amount to which such Letter of Credit may be so escalated.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of the Borrower or any Subsidiary of
the Borrower; provided that in any case the account party of a Letter of Credit
must be the Borrower, (iii) denominated in Dollars and (iv) otherwise in such
form as may be reasonably approved from time to time by the Administrative Agent
and the applicable Issuing Lender.
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at 388 Greenwich Street, 14th Floor, New
York, NY 10013, designated as the “JetBlue MOU Pledge Account” that shall be
used solely for the purposes set forth herein.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, (i) the rate per annum which appears on the
page of the ReutersBloomberg Screen which displays the London interbank offered
rate administered by ICE Benchmark Administration Limited (such page currently
being the LIBOR01 page) or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for Dollar deposits with a maturity comparable to such Interest Period or (ii)
in the event that the rate referenced in the preceding clause (i) is not
available at such time for any reason, then such rate shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if negative, the LIBO Rate shall be deemed to be
0% for purposes of this Agreement.
“LIBOR Successor Rate” shall have the meaning given to such term in Section
2.09(b).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (e) or (f) of the
definition of “Permitted Disposition”), including any conditional sale or other
title retention agreement, any option or other agreement to sell or give a
security interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Borrower and its Domestic Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements or otherwise then pledged to secure any other Indebtedness), (ii) the
aggregate principal amount committed and available to be drawn by the Borrower
and its Domestic Subsidiaries (taking into account all borrowing base
limitations, collateral coverage requirements or other restrictions on borrowing
availability) under all revolving credit facilities (including this Facility and
the Existing Revolver) of the Borrower and its Domestic Subsidiaries and (iii)
to the extent not being used to repay other Indebtedness, the scheduled net
proceeds of any Capital Markets Offering of the Borrower or any of its Domestic
Subsidiaries that has priced but has not yet closed (until the earliest of the
closing thereof, the termination thereof without closing or the date that falls
five (5) Business Days after the initial scheduled closing date thereof);
provided, that any Liquidity contributed by Immaterial Subsidiaries that is in
excess of 10% of the total Liquidity, and any amounts described in clauses (i)
through (iii) that are held by any Receivables Subsidiary or Excluded
Subsidiary, shall be excluded from the calculation of Liquidity.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.
“Loans” shall mean the Revolving Loans.
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement and any other instrument or agreement (which is
designated as a Loan Document therein) executed and delivered by the Borrower or
a Guarantor to the Administrative Agent, any Issuing Lender or any Lender, in
each case, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time in accordance with the terms
hereof.
“Margin Stock” shall have the meaning given such term in Section 3.11(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean (i) a material adverse effect on (a) the
consolidated business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder, or (c) the ability of the Borrower and the Guarantors,
collectively, to pay the Obligations or (ii) a Collateral Material Adverse
Effect.
“Material Indebtedness” shall mean Indebtedness of the Borrower or one or more
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding
$150,000,000.
“MBA” means Morten Beyer & Agnew.
“Minimum Extension Condition” shall have the meaning given such term in Section
2.28(b).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
Aircraft and Spare Engine Mortgage (including as supplemented by any Mortgage
Supplement).
“Net Proceeds” means the aggregate cash and Cash Equivalents received by the
Borrower or any of its Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by the Borrower or a
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Collateral Sale or Recovery Event, taxes paid or payable as a result of the
Collateral Sale or Recovery Event, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements; (b) any
reserve for adjustment or indemnification obligations in respect of the sale
price of such asset or assets established in accordance with GAAP; and (c) any
portion of the purchase price from a Collateral Sale placed in escrow pursuant
to the terms of such Collateral Sale (either as a reserve for adjustment of the
purchase price, or for satisfaction of indemnities in respect of such Collateral
Sale) until the termination of such escrow.
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
“New Lender” shall have the meaning given such term in Section 2.27(a).
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).
“Objection Notice” shall have the meaning given such term in Section 2.09(b).
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, the Designated Hedging Obligations, the Designated Banking Product
Obligations, and all other obligations and liabilities of the Borrower to the
Administrative Agent, any Issuing Lender or any Lender (or (i) in the case of
Designated Hedging Obligations, any obligee with respect to such designated
Hedging Obligations who was a Lender or an Affiliate of a Lender when the
related Designated Hedging Agreement was entered into, or (ii) in the case of
Designated Banking Product Obligations, any obligee with respect to such
Designated Banking Product Obligations who was a Lender or a banking Affiliate
of any Lender at the time the related Designated Banking Product Agreement was
entered into), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under this
Agreement or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, out-of-pocket costs, and expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent, any Issuing Lender or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, however, that the aggregate
amount of all Designated Hedging Obligations (valued in accordance with the
definition thereof) at any time outstanding that shall be included as
“Obligations” shall not exceed 10% of the original Total Revolving Commitment in
effect on the Restatement Effective Date; provided, further, that in no event
shall the Obligations include Excluded Swap Obligations.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on the ReutersBloomberg Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) as of 11:00 a.m., London
time, on such day; provided that, if such rate shall be less than zero, or the
circumstances contemplated by Section 2.09(a) have occurred and are continuing,
then in either such case the One-Month LIBOR shall be deemed to be zero for
purposes of this Agreement.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower.
“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.
“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.
“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in Section
10.02(d).
“Patriot Act” shall mean the USA PATRIOT Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, or a reasonable extension
of, the business in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement.
“Permitted Disposition” shall mean any of the following:


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(a)    the Disposition of Collateral permitted under the applicable Collateral
Documents;
(b)    the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor; provided that this clause (b) shall not
permit any Disposition of the Letter of Credit Account or any amounts on deposit
therein;
(c)    sales or dispositions of surplus, obsolete, negligible or uneconomical
assets no longer used in the business of the Borrower and the other Grantors,
including returns of Slots to the FAA;
(d)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:
(i)    such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,
(ii)    concurrently therewith, the Grantors shall execute any documents and
take any actions reasonably required to create, grant, establish, preserve or
perfect such Lien in accordance with the other provisions of this Agreement or
the Collateral Documents,
(iii)    concurrently therewith or promptly thereafter, the Administrative
Agent, for the benefit of the Secured Parties, shall receive an Officer’s
Certificate, with respect to the matters described in clauses (i) and (ii)
hereof and, if reasonably requested by the Administrative Agent, an opinion of
counsel to the Borrower (which may be in-house counsel) as to the validity and
perfection of such Lien on the Collateral, in each case in form and substance
reasonably satisfactory to the Administrative Agent,
(iv)    concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein,
and
(v)    the preceding provisions of clauses (i) through (iv) shall not be
applicable to any Disposition resulting from a merger or consolidation permitted
by Section 6.10; and
(e)    (i) abandonment of Slots and Gate Leaseholds; provided that such
abandonment is (A) in connection with the downsizing of any hub or facility
which does not materially and adversely affect the business of the Borrower and
its Subsidiaries, taken as a whole, (B) in the ordinary course of business
consistent with past practices and does not


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




materially and adversely affect the business of the Borrower and its
Subsidiaries, taken as a whole, (C) reasonably determined by the Borrower to
relate to Collateral of de minimis value or surplus to the Borrower’s needs or
(D) required by the DOT, the FAA or other Governmental Authority and, in the
case of any such abandonment under this clause (i), does not have a Collateral
Material Adverse Effect,
(ii)    exchange of FAA Slots in the ordinary course of business that in the
Borrower’s reasonable judgment are of reasonably equivalent value (so long as
the FAA Slots received in such exchange are concurrently pledged as Additional
Collateral and constitute Eligible Collateral, and such exchange would not
result in a Collateral Material Adverse Effect),
(iii)    the termination of leases or subleases or airport use or license
agreements in the ordinary course of business to the extent such terminations do
not have a Collateral Material Adverse Effect, or
(iv)    any other lease or sublease of, or use or license agreements with
respect to, assets and properties that constitute Slots or Gate Leaseholds in
the ordinary course of business and swap agreements or similar arrangements with
respect to Slots in the ordinary course of business and which lease, sublease,
use or license agreement or swap agreement or similar arrangement (A) has a term
of one year or less, or does not extend beyond two comparable IATA traffic
seasons (and contains no option to extend beyond either of such periods), (B)
has a term (including any option period) longer than allowed in clause (A);
provided, however, that (x) in the case of each transaction pursuant to this
clause (B), an Officer’s Certificate is delivered to the Administrative Agent
concurrently with or promptly after the applicable Grantor’s entering into any
such transaction that (i) immediately after giving effect to such transaction
the Collateral Coverage Ratio (excluding, for purposes of calculating such
ratio, the proceeds of such transaction and the intended use thereof) would be
no less than 1.0 to 1.0, (ii) the Administrative Agent’s Liens on Collateral
subject to such lease, sublease, use, license agreement or swap or similar
arrangement are not materially adversely affected (it being understood that no
Permitted Lien shall be deemed to have such an effect) and (iii) no Event of
Default exists at the time of such transaction, and (y) immediately after giving
effect to any transaction pursuant to this clause (B), the aggregate Appraised
Value of Collateral subject to transactions covered by this clause (B) shall not
exceed $30,000,000, (C) is for purposes of operations by another airline
operating under a brand associated with the Borrower or otherwise operating
routes at the Borrower’s direction under a code share agreement, capacity
purchase agreement, pro-rate agreement or similar arrangement between such
airline and the Borrower or (D) is subject and subordinated to the rights
(including remedies) of the Administrative Agent under the applicable Collateral
Documents on terms reasonably satisfactory to the Administrative Agent; and
(f)    the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(including remedies) of the Administrative Agent under the applicable Collateral
Document on terms reasonably satisfactory to the Administrative Agent.
“Permitted Liens” means:
(1)    Liens held by the Administrative Agent securing the Obligations;
(2)    Liens securing Junior Secured Debt in an aggregate principal amount (as
of the date of incurrence of any such Junior Secured Debt and after giving pro
forma effect to the application of the net proceeds therefrom), not exceeding
the Junior Lien Cap, provided that such Liens shall (x) rank junior to the Liens
in favor of the Administrative Agent securing the Obligations and (y) be subject
to an Intercreditor Agreement reasonably acceptable to the Administrative Agent,
the Required Lenders and the Borrower;
(3)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(4)    Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(5)    Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;
(6)    Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;
(7)    (A) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (B) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Letter of Credit Account or the Collateral
Proceeds Account;
(8)    licenses, sublicenses, leases and subleases by any Grantor as they relate
to any aircraft, airframe, engine, Mortgaged Collateral or any Additional
Collateral and to the extent (A) such licenses, sublicenses, leases or subleases
do not interfere in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole, and in each case, such license, sublicense,
lease or sublease is to be subject and subordinate to the Liens granted to the
Administrative Agent pursuant to the Collateral Documents, and in each case,


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




would not result in a Collateral Material Adverse Effect or (B) otherwise
expressly permitted by the Collateral Documents;
(9)    salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Mortgaged Collateral or any Additional Collateral,
if any;
(10)    in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
(11)    Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary of the Borrower with respect to obligations that do not exceed in the
aggregate $7,500,000 at any one time outstanding; and
(12)    Liens on Collateral permitted under the Collateral Document granting a
Lien on such Collateral.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Pledged Aircraft” means, as of any date, the Eligible Aircraft included in the
Collateral as of such date.
“Pledged Cash and Cash Equivalents” means, as of any date, the amount of cash
and Cash Equivalents included in the Collateral as of such date.
“Pledged Engines” means, as of any date, the Eligible Engines included in the
Collateral as of such date.
“Pledged Gate Leaseholds” means, as of any date, the Gate Leaseholds included in
the Collateral as of such date.
“Pledged Slots” means, as of any date, the Slots included in the Collateral as
of such date.
“Pledged Spare Parts” means, as of any date, the Eligible Spare Parts included
in the Collateral as of such date.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Citibank in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Propeller” shall mean any propeller, including any part, appurtenance, and
accessory of a propeller.
“Put Exposure” means the principal amount of Loans, LC Exposure and unused
Revolving Commitments that Lenders have elected be prepaid, discharged and
terminated, respectively, pursuant to Section 2.12(g) in response to a Change of
Control Offer.
“QEC Kits” means the quick engine change kits of any Grantor.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.20.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries sells, conveys or otherwise
transfers to (a) a Receivables Subsidiary or any other Person (in the case of a
transfer by the Borrower or any of its Subsidiaries) and (b) any other Person
(in the case of a transfer by a Receivables Subsidiary), or grants a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Borrower or any of its Subsidiaries, and any assets related
thereto including, without limitation, all Equity Interests and other
investments in the Receivables Subsidiary, all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, proceeds of such accounts receivable and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable, other than assets that constitute Collateral or
proceeds of Collateral.
“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b), (c) and (d) of the definition of “Additional
Collateral”.
“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P or the corporate family rating as determined by
Moody’s, as applicable, of the Borrower.
“Real Property Assets” shall mean those parcels of real property owned in fee by
the Borrower or any other Grantor designated by the Borrower and together with,
in each case, all buildings, improvements, facilities, appurtenant fixtures and
equipment, easements and other property and rights incidental or appurtenant to
the ownership of such parcel of real property.
“Receivables Subsidiary” means a Subsidiary of the Borrower which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of the Borrower (as provided
below) as a Receivables


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Subsidiary (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (1) is guaranteed by the Borrower or any
Subsidiary of the Borrower (other than comprising a pledge of the Capital Stock
or other interests in such Receivables Subsidiary (an “incidental pledge”), and
excluding any guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to representations, warranties, covenants
and indemnities entered into in the ordinary course of business in connection
with a Qualified Receivables Transaction), (2) is recourse to or obligates the
Borrower or any Subsidiary of the Borrower in any way other than through an
incidental pledge or pursuant to representations, warranties, covenants and
indemnities entered into in the ordinary course of business in connection with a
Qualified Receivables Transaction or (3) subjects any property or asset of the
Borrower or any Subsidiary of the Borrower (other than accounts receivable and
related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither the
Borrower nor any Subsidiary of the Borrower has any material contract,
agreement, arrangement or understanding (other than pursuant to the Qualified
Receivables Transaction) other than (i) on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower, and (ii) fees payable in the
ordinary course of business in connection with servicing accounts receivable and
(c) with which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such Subsidiary’s financial condition, other
than a minimum capitalization in customary amounts, or to cause such Subsidiary
to achieve certain levels of operating results. Any such designation by the
Board of Directors of the Borrower will be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolution of
the Board of Directors of the Borrower giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing conditions.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding. The
Revolving Extensions of Credit, outstanding Loans and Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Lenders” at
any time.
“Responsible Officer” means an Officer.
“Restatement Effective Date” shall mean the date on which this Agreement has
been executed and the conditions precedent set forth in Section 4.01 have been
satisfied or waived.
“Revolving Availability Period” shall mean the period from and including the
Restatement Effective Date to but excluding the Revolving Facility Termination
Date with respect to the applicable Revolving Commitments.
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and, if such Revolving Lender is an Issuing Lender, to
issue Letters of Credit, hereunder in an aggregate principal not to exceed the
amount set forth under the heading “Revolving Commitment” opposite its name in
Annex A hereto or in the Assignment and Acceptance pursuant to which such
Revolving Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Total Revolving
Commitments as of the RestatementAmendment No. 1 Effective Date is
$425,000,000550,000,000.
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment (or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit of such Revolving
Lender at such time by the Total Revolving Extensions of Credit at such time).
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) if such Lender is
an Issuing Lender, such Lender’s LC Exposure then outstanding.
“Revolving Facility Maturity Date” shall mean, with respect to any (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, April 6,
2021August 1, 2023 and (b) with respect to Extended Revolving Commitments, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Revolving Commitments in


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




accordance with the terms hereof and (c) the termination of the applicable
Revolving Commitments as a whole pursuant to Section 2.11.
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
“Revolving Loan Percentage” shall mean, with respect to each Revolving Lender,
determined as of the date of each advance of a Revolving Loan and prior to
giving effect thereto, the percentage determined by dividing (i) the Revolving
Commitment of such Revolving Lender minus the Revolving Extensions of Credit of
such Revolving Lender by (ii) the Total Revolving Commitments minus the Total
Revolving Extensions of Credit.
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to the Borrower or another Subsidiary of the
Borrower, and (2) an issuance of directors’ qualifying shares.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions, which as of the Restatement
Effective Date include Crimea, Cuba, Iran, North Korea, Sudan and Syria.


“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
“SEC” shall mean the United States Securities and Exchange Commission.
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.
“Secured Parties” shall mean the Administrative Agent, the Issuing Lenders, the
Lenders and all other holders of Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Slot” means (a) in the case of airports outside the United States, at any time,
the right and operational authority to conduct one landing or takeoff at a
specific time or during a specific time period, or (b) in the case of airports
in the United States, FAA Slots.
“Slot and Gate Security Agreement” shall mean that certain Slot and Gate
Security Agreement, dated as of April 23, 2013, entered into by the Borrower and
the Administrative Agent, as ratified on the date hereof and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Spare Parts” shall mean all accessories, appurtenances, or parts of an Aircraft
(except an Engine or Propeller), Engine (except a Propeller), Propeller, or
Appliance, that are to be installed at a later time in an Aircraft, Engine,
Propeller or Appliance.
“Spare Parts Security Agreement” means the Mortgage and Security Agreement
(Spare Parts), dated as of December 23, 2013, entered into by the Borrower and
the Administrative Agent, as ratified on the date hereof and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Restatement Effective Date, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.
“Stored” shall mean, as to any Aircraft or Engine, that such Aircraft or Engine
has been stored (a) with a low expectation of a return to service within the one
year following commencement of such storage and (b) in a manner intended to
minimize the rate of environmental degradation of the structure and components
of such Aircraft or Engine (as the case may be) during such storage.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Subsidiary” shall mean, with respect to any Person
(1)    any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and
(2)    any partnership, joint venture or limited liability company of which (A)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” shall mean, with respect to any Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments.
“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
“Total Collateral Coverage Ratio” shall mean the ratio of (i) the aggregate
Appraised Value of all Eligible Collateral plus the Pledged Cash and Cash
Equivalents to (ii) the sum, without duplication, of (w) the Total Revolving
Extensions of Credit then outstanding (other than LC Exposure that has been Cash
Collateralized in accordance with Section 2.02(j)), plus (x) the aggregate
amount of all Designated Hedging Obligations that constitute


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Obligations” then outstanding, plus (y) the aggregate outstanding principal
amount of Junior Secured Debt.
“Total Obligations” shall have the meaning provided in the definition of
“Collateral Coverage Ratio”.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof, and
the request for and issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
“Use or Lose Rule” shall mean with respect to FAA Slots, the terms of 14 C.F.R.
Section 93.227 or other applicable utilization requirements issued by the FAA,
other Governmental Authorities or any Airport Authorities.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------


Exhibit 10.2




Section 1.02.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer.

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Upon any such request for an amendment, the Borrower, the Required
Lenders and the Administrative Agent agree to consider in good faith any such
amendment in order to amend the provisions of this Agreement so as to reflect
equitably such accounting changes so that the criteria for evaluating the
Borrower’s consolidated financial condition shall be the same after such
accounting changes as if such accounting changes had not occurred.

Section 1.04. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law with respect
to any Person that is a limited liability company formed under Delaware law (or
any comparable event under the applicable laws of any other relevant
jurisdiction): (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence as a result of
such division or plan of division (or such


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




other comparable event), such new Person shall be deemed to have been organized
and acquired on the first date of its existence by the holders of its Equity
Interests at such time.

SECTION 2.
AMOUNT AND TERMS OF CREDIT

Section 2.01. Commitments of the Lenders.
(a)    Revolving Commitments. (i) Each Revolving Lender severally, and not
jointly with the other Revolving Lenders, agrees, upon the terms and subject to
the conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate outstanding principal amount not to exceed, when added to
such Revolving Lender’s LC Exposure (if any), the Revolving Commitment of such
Revolving Lender, which Revolving Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement. At no time shall the sum of
the then outstanding aggregate principal amount of the Revolving Loans plus the
LC Exposure exceed the Total Revolving Commitment.
(ii)    Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders based upon each Revolving Lender’s Revolving Loan Percentage of such
Revolving Loan; provided, however, that the failure of any Revolving Lender to
make any Revolving Loan shall not in itself relieve the other Revolving Lenders
of their obligations to lend.
(b)    Type of Borrowing. Each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.
(d)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------


Exhibit 10.2




Section 2.02. Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and, subject to the penultimate sentence
of clause (b) below, the applicable Issuing Lender shall issue) Letters of
Credit in Dollars, at any time and from time to time during the Revolving
Availability Period, in each case, for the Borrower’s own account or the account
of any other Subsidiary of the Borrower, in a form reasonably acceptable to the
Administrative Agent, such Issuing Lender and the Borrower. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender (which approval shall not
be unreasonably withheld, delayed or conditioned)) to the applicable Issuing
Lender and the Administrative Agent (at least two (2) Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying (1) the date of
issuance, amendment, renewal or extension (which shall be a Business Day), (2)
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), (3) the amount of such Letter of Credit, (4) the
name and address of the beneficiary thereof and (5) such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Lender, the Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit; provided that, to the extent
such standard form (and/or any related reimbursement agreement) is inconsistent
with the Loan Documents, the Loan Documents shall control. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the Revolving Extensions of Credit of such
Issuing Lender shall not exceed its Revolving Commitment. No Issuing Lender
(other than an Affiliate of the Administrative Agent) shall permit any such
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Administrative Agent that it is then permitted under this Agreement.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one (1) Business Day prior to the earliest Revolving Facility Maturity
Date with respect to the Revolving Commitments of the applicable Issuing Lender


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(provided that, to the extent that such Letter of Credit has been Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).
(d)    [Reserved].
(e)    Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the amount of such LC
Disbursement not later than the first Business Day following the date the
Borrower receives notice from the Issuing Lender of such LC Disbursement;
provided that, in the case of any LC Disbursement, to the extent not reimbursed
and, subject to the satisfaction (or waiver) of the conditions to borrowing set
forth herein, including, without limitation, making a request in accordance with
Section 2.03(a) that such payment shall be financed with an ABR Revolving
Borrowing, as the case may be, in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing; provided, further that for
purposes of determining the Revolving Loan Percentage of each Revolving Lender
with respect to such ABR Revolving Borrowing, such LC Disbursement shall not be
deemed to be a Revolving Extension of Credit.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.02(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.02, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders, nor the applicable
Issuing Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse an Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), the applicable Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment, whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder and the
amount of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the applicable Issuing Lender with respect to any such LC Disbursement in
accordance with the terms herein.
(h)    Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse (including by a Borrowing)
such LC Disbursement when due pursuant to Section 2.02(e), then Section 2.08
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender.
(i)    Replacement of the Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(j)    Replacement of Letters of Credit; Cash Collateralization. The Borrower
shall (i) upon or prior to the occurrence of the earlier of (A) the Revolving
Facility Maturity Date with respect to all Revolving Commitments and (B) the
acceleration of the Loans (if any) and the termination of the Commitments in
accordance with the terms hereof, (x) cause all Letters of Credit which expire
after the earlier to occur of (A) the Revolving Facility Maturity Date with
respect to all Revolving Commitments and (B) the acceleration of the Loans (if
any) and the termination of the Commitments in accordance with the terms hereof
(the “Outstanding Letters of Credit”) to be returned to the applicable Issuing
Lender undrawn and marked “cancelled” or (y) if the Borrower does not do so in
whole or in part, either (A) provide one or more “back-to-back” letters of
credit to each applicable Issuing Lender with respect to any such Outstanding
Letters of Credit in a form reasonably satisfactory to each such Issuing Lender
and the Administrative Agent, issued by a bank satisfactory to each such Issuing
Lender (in its sole discretion) and the Administrative Agent, and/or (B) deposit
cash in the Letter of Credit Account, as collateral security for the Borrower’s
reimbursement obligations in connection with any such Outstanding Letters of
Credit, such cash (or any applicable portion thereof) to be promptly remitted to
the Borrower (provided no Default or Event of Default has occurred and is
continuing) upon the expiration, cancellation or other termination or
satisfaction of the Borrower’s reimbursement obligations with respect to such
Outstanding Letters of Credit, in whole or in part, in an aggregate principal
amount for all such “back-to-back” letters of credit and any such Cash
Collateralization equal to 100% of the then outstanding amount of all LC
Exposure (less the amount, if any, on deposit in the Letter of Credit Account
prior to taking any action pursuant to clauses (A) or (B) above), and (ii) if
required pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.12(e), 2.12(g)(iii) or
7.01 or pursuant to any Extension Amendment, deposit in the Letter of Credit
Account an amount required pursuant to Section 2.02(m), 2.12(c), 2.12(d),
2.12(e), 2.12(g)(iii) or 7.01, or pursuant to any such Extension Amendment, as
applicable (any such deposit or provision of back-to-back letters of credit
described in the preceding clause (i) or clause (ii), “Cash Collateralization”
(it being understood that any LC Exposure shall be deemed to be “Cash
Collateralized” only to the extent a deposit or provision of back-to-back
letters of credit as described above is made in an amount equal to 100% of the
amount of such LC Exposure)). The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the
Letter of Credit Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent (in accordance with its usual and customary
practices for investments of this type) and at the Borrower’s risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account and shall be paid
to the Borrower on its request provided no Default or Event of Default has
occurred and is continuing. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide Cash Collateralization hereunder pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.12(e) or 2.12(g)(iii) or the terms of any Extension Amendment, such
Cash Collateralization (to the extent not applied as contemplated by the
applicable section) shall be returned to the Borrower within three (3) Business
Days after the applicable section (or Extension Amendment) no longer requires
the provision of such Cash Collateralization.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(k)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed, or extended by it (and
whether, subject to Section 2.02(b), the face amount of any such Letter of
Credit was changed thereby) and the aggregate face amount of such Letters of
Credit outstanding after giving effect to such issuance, amendment, renewal or
extension, (iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure, and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
(l)    [Reserved].
(m)    Provisions Related to Extended Revolving Commitments. If the maturity
date in respect of any tranche of Revolving Commitments of an Issuing Lender
occurs prior to the expiration of any Letter of Credit issued by such Issuing
Lender, then (i) if one or more other tranches of Revolving Commitments of such
Issuing Lender in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued under such Issuing Lender’s Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of such Issuing Lender’s unutilized Revolving Commitments
thereunder at such time and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments of any
Issuing Lender, the sublimit for Letters of Credit issued by such Issuing Lender
under any tranche of Revolving Commitments that has not so then matured shall be
as agreed in the relevant Extension Amendment with such Issuing Lender (to the
extent such Extension Amendment so provides).

Section 2.03. Requests for Loans.
(a)    Unless otherwise agreed to by the Administrative Agent in connection with
making the initial Revolving Loans, to request a Revolving Loan, the Borrower
shall notify the Administrative Agent of such request by (i) telephone or
(ii) by hand or by facsimile delivery of a written Loan Request (A) in the case
of a Eurodollar Loan, not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Loan and (B) in the case of an ABR
Loan, not later than 12:00 noon, New York City time, on the date of the proposed
Loan. Each such telephonic Loan request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Loan Request signed by the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Borrower. Each such telephonic Loan request and written Loan Request shall
specify the following information in compliance with Section 2.01(a):
(i)    the aggregate amount of the requested Loan (which shall comply with
Section 2.01(c));
(ii)    the date of such Loan, which shall be a Business Day;
(iii)    whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
(iv)    in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(b)    Promptly following receipt of a Loan Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Loan to be made as
part of the requested Loan.

Section 2.04. Funding of Loans.
(a)    Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account designated by the Borrower in the
applicable Loan Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.02(e) shall be
remitted by the Administrative Agent to the Issuing Lender.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 12:30 p.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith upon written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate otherwise
applicable to such Loan. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Loan and the Borrower shall not be obligated to repay such amount pursuant to
the preceding sentence if not previously repaid.

Section 2.05. Interest Elections.
(a)    The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
(b)    To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery of a written Interest Election Request by the time
that a Loan Request would be required under Section 2.03(a) if the Borrower were
requesting a Loan of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the same form as a Loan Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

Section 2.07. Interest on Loans.
(a)    Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Loans and thereafter on written demand and upon any repayment or
prepayment thereof (on the amount repaid or prepaid); provided that in the event
of any conversion of any Eurodollar Loan to an ABR Loan, accrued interest on
such Loan shall be payable on the effective date of such conversion.

Section 2.08.     Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due hereunder (including,
without limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




acceleration or otherwise, the Borrower or such Guarantor, as the case may be,
shall on written demand of the Administrative Agent from time to time pay
interest, to the extent permitted by law, on all overdue amounts up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days or, when the Alternate Base Rate is applicable, a year of 365
days or 366 days in a leap year) equal to (a) with respect to the principal
amount of any Loan, the rate then applicable for such Borrowings plus 2.0%, and
(b) in the case of all other amounts, the rate applicable for ABR Loans plus
2.0%.

Section 2.09. Alternate Rate of Interest. (a) In the event, and on each
occasion, that on the date that is two (2) Business Days prior to the
commencement of any Interest Period for a Eurodollar Loan, the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Borrower absent manifest error) that reasonable means do
not exist for ascertaining the applicable LIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written, or facsimile or
telegraphic notice of such determination to the Borrower and the Lenders and,
subject to clause (b) below, until the circumstances giving rise to such notice
no longer exist, any request by the Borrower for a Borrowing of Eurodollar Loans
hereunder (including pursuant to a refinancing with Eurodollar Loans and
including any request to continue, or to convert to, Eurodollar Loans) shall be
deemed a request for a Borrowing of ABR Loans.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, in the event that:
(i)    the Borrower and the Administrative Agent (x) mutually agree that ICE
Benchmark Administration Limited (or any successor administrator) has
permanently discontinued administering and publishing the rate described in
clause (i) of the definition of LIBO Rate and (y) mutually determine an
alternative benchmark rate for the rate described in clause (i) of the
definition of LIBO Rate, taking into account any such alternative benchmark rate
broadly accepted in the United States;
(ii)    the Borrower and the Administrative Agent (x) mutually agree that ICE
Benchmark Administration Limited (or any successor administrator) will
permanently discontinue administering and publishing the rate described in
clause (i) of the definition of LIBO Rate as of a specific date and (y) mutually
agree to adopt and implement, on or prior to such specific date, an alternative
benchmark rate for the rate described in clause (i) of the definition of LIBO
Rate, taking into account any such alternative benchmark rate broadly accepted
in the United States; or
(iii)    (x) the Administrative Agent determines that an alternative benchmark
rate has been adopted in the syndicated loan market in lieu of the rate
described in clause (i) of the definition of LIBO Rate at a time when ICE
Benchmark Administration Limited (or any successor administrator) has not yet
permanently discontinued administering and publishing such rate and (y) the
Borrower agrees to accept such alternative benchmark rate in lieu of the rate
described in clause (i) of the definition of LIBO Rate;


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




then the Administrative Agent and the Borrower shall amend this Agreement
(including, without limitation, the definition of LIBO Rate, Alternate Base
Rate, the timing and frequency of determining rates and other administrative
matters as may be appropriate) to adopt and implement such alternative benchmark
rate (the “LIBOR Successor Rate”) and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
(by promptly posting such information on the Intralinks website on the Internet
at http://www.intralinks.com) unless, prior to such time, the Administrative
Agent shall have received written notice from Lenders comprising the Required
Lenders that such Required Lenders do not accept such amendment (such notice, an
“Objection Notice”). If the circumstances under clause (b)(i)(x) above exist but
no LIBOR Successor Rate has been determined pursuant to clause (b)(i)(y), the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods)
and the Borrower may revoke any pending request for a Eurodollar Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of or conversion to ABR
Loans in the amount specified therein.

Section 2.10.     Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




promissory note payable to such Lender and its registered assigns in a form
furnished by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.02) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

Section 2.11.     Optional Termination or Reduction of Revolving Commitments.
Upon at least one (1) Business Day prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate a Total
Revolving Commitment (subject to compliance with Section 2.12(e)), or from time
to time in part permanently reduce the Unused Total Revolving Commitment;
provided that each such notice shall only be revocable to the extent such
termination or reduction would have resulted from a refinancing of the
Obligations, which refinancing shall not be consummated or shall otherwise be
delayed. Each such reduction of the Unused Total Revolving Commitment shall be
in the principal amount not less than $1,000,000 and in an integral multiple of
$1,000,000. Simultaneously with each reduction or termination of the Revolving
Commitment, the Borrower shall (i) pay to the Administrative Agent for the
account of each Revolving Lender the Commitment Fee accrued and unpaid on the
amount of the Revolving Commitment of such Revolving Lender so terminated or
reduced through the date thereof and (ii) any outstanding Letters of Credit
issued by an Issuing Lender that results in the amount of such Issuing Lender’s
Revolving Extensions of Credit then outstanding to exceed the Revolving
Commitment (as so reduced) of such Revolving Lender shall be reduced and
cancelled (or Cash Collateralized in accordance with Section 2.02(j)) as
necessary to ensure the portion (if any) thereof outstanding and not Cash
Collateralized does not exceed such Issuing Lender’s Revolving Commitment (as so
reduced). Any reduction of the Unused Total Revolving Commitment pursuant to
this Section 2.11 shall be applied to reduce the Revolving Commitments of each
Revolving Lender on a pro rata basis.

Section 2.12.     Mandatory Prepayment of Loans; Commitment Termination; Change
of Control Offer.
(a)    Within five (5) Business Days of the Borrower or any of its Subsidiaries
receiving any Net Proceeds as a result of a Collateral Sale or a Recovery Event
in respect of Collateral, if the Borrower shall not be in compliance with
Section 6.09(a) on the date such Net Proceeds are received, the Borrower shall
deposit cash in an amount (the “Net Proceeds Amount”) equal to the amount of
such received Net Proceeds (solely to the extent necessary to maintain
compliance with Section 6.09(a)) into the Collateral Proceeds Account that is
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso and solely to the extent the Borrower is not in compliance
with Section 6.09(a)) in accordance with the requirements of Section 2.12(c);
provided that (i) the Borrower may use such Net Proceeds Amount to replace with
Qualified Replacement Assets or, solely in the case of any Net Proceeds Amount
in respect of any Recovery Event, repair the assets which are the subject of
such Recovery Event or Collateral Sale within 365 days after such deposit is
made, (ii) all such Net Proceeds Amounts shall be subject to release as provided
in Section 6.09(c) or, at the option of the Borrower at any time,


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




may be applied in accordance with the requirements of Section 2.12(c), and (iii)
upon the occurrence of an Event of Default, the amount of any such deposit may
be applied by the Administrative Agent in accordance with Section 2.12(c);
provided further that any release of any Net Proceeds Amount pursuant to clause
(ii) of this Section 2.12(a) shall be conditioned on the Borrower being in
compliance with Section 6.09(a) after giving effect thereto (it being understood
that the failure to be in compliance with Section 6.09(a) shall not prevent the
release of any Net Proceeds Amount in connection with any repair or replacement
of assets permitted hereunder so long as no decrease in the Collateral Coverage
Ratio will result therefrom).
(b)    The Borrower shall prepay the Revolving Loans (without any corresponding
reduction in Revolving Commitments) when and in an amount necessary to comply
with Section 6.09.
(c)    Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) and (b) shall be applied to prepay the outstanding Revolving
Loans (and to provide Cash Collateralization for the outstanding LC Exposure
following the repayment of all outstanding Revolving Loans) in an amount
necessary to comply with Section 6.09, in each case as directed by the Borrower.
Such prepayments of Revolving Loans (and Cash Collateralization of the
outstanding LC Exposure) shall not result in a corresponding permanent reduction
in the Revolving Commitments. Any Cash Collateralization of outstanding LC
Exposure shall be consummated in accordance with Section 2.02(j). The
application of any prepayment pursuant to this Section 2.12 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans.
(d)    If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time, the Borrower shall prepay
Revolving Loans on a pro rata basis in an amount sufficient to eliminate such
excess. If, after giving effect to the prepayment of all outstanding Revolving
Loans, the Total Revolving Extensions of Credit exceed the Total Revolving
Commitment then in effect, the Borrower shall Cash Collateralize outstanding
Letters of Credit to the extent of such excess.
(e)    Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.
(f)    All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any accrued and unpaid Fees and any losses, costs
and expenses, as more fully described in Sections 2.15 hereof.
(g)    Unless otherwise prepaid in accordance with Section 2.12 or 2.13 hereof,
and subject to the next sentence, upon the occurrence of a Change of Control,
each Lender shall have the right to require the Borrower to prepay all or part
of such Lender’s Loans at a prepayment price equal to 100% of the principal
amount thereof, plus accrued and unpaid interest, if any, to the date of
prepayment, to discharge all or part of such Lender’s LC Exposure (if any) and
to


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




terminate all or part of such Lender’s unused Revolving Commitment in accordance
with this Section 2.12. Notwithstanding the foregoing, the Borrower shall not be
required to make a Change of Control Offer upon the occurrence of a Change of
Control if, upon direction of the Borrower, a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 2.12(g) applicable to a Change of Control
Offer made by the Borrower and purchases all Loans validly surrendered and not
withdrawn under such Change of Control Offer and the Borrower otherwise complies
with this Section 2.12(g).
(i)    Within 30 days following the occurrence of any Change of Control, the
Borrower shall provide a written notice to the Administrative Agent and each
Lender containing the following information (such notice, a “Change of Control
Offer”):
(A)    that a Change of Control has occurred and that such Lender has the right
to require Borrower to repay such Lender’s Loans at a prepayment price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
to the date of purchase, to discharge its LC Exposure by Cash Collateralizing
such LC Exposure and to terminate such Lender’s unused Revolving Commitment;
(B)    the date of prepayment, LC Exposure discharge and unused Revolving
Commitment termination (the “Prepayment Date”) (which shall be no earlier than
30 days nor later than 60 days from the date such notice is mailed); and
(C)    a statement that any Lender wishing to have its Loans repaid, LC Exposure
discharged and unused Revolving Commitment terminated pursuant to such Change of
Control Offer must comply with Section 2.12(g)(ii).
A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control occurring, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer.
(ii)    In order to accept any Change of Control Offer, a Lender shall notify
the Administrative Agent in writing at its address for notices contained in this
Agreement prior to 12:00 noon, New York time, on the Business Day next preceding
the Prepayment Date with respect to such Change of Control Offer (the “Election
Time”) of such Lender’s election to require the Borrower to prepay all or a
specified portion of such Lender’s Loans, to discharge all or a specified
portion of such Lender’s LC Exposure and to terminate all or a specified portion
of such Lender’s unused Revolving Commitment pursuant to such Change of Control
Offer (which, in the case of any election to require less than all of such
Lender’s Loans to be prepaid, less than all of such Lender’s LC Exposure to be
discharged and less than all such Lender’s unused Revolving Commitment to be
terminated in such Change of Control Offer, shall be, taken together, in a
minimum principal amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof) and the principal amount of such Lender’s Loans to be prepaid,
the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




amount of such Lender’s LC Exposure to be discharged and the amount of such
Lender’s unused Revolving Commitment to be terminated each shall be in the same
proportion of such Lender’s total Loans, total LC Exposure and total unused
Revolving Commitment, respectively), and shall specify the amount of such
Lender’s Loans which such Lender requests be prepaid, amount of such Lender’s LC
Exposure which such Lender requests be discharged and amount of unused Revolving
Commitment to be terminated in such Change of Control Offer. In order to validly
withdraw any election with respect to any Put Exposure in any Change of Control
Offer, the Lender holding such Put Exposure shall notify the Administrative
Agent in writing at its address for notices contained in this Agreement prior to
the Election Time of such Lender’s election to withdraw such Put Exposure from
such Change of Control Offer, which notification shall include a copy of such
Lender’s previous notification electing to have its Put Exposure prepaid,
discharged or terminated in such Change of Control Offer and shall state that
such election is withdrawn. All such prepayments of such Lender’s Loans and
discharge of such Lender’s LC Exposure shall automatically result in a
corresponding permanent reduction in such Lender’s Revolving Commitments. The
Administrative Agent shall from time to time, upon request by the Borrower,
advise the Borrower of the amount of Put Exposure with respect to any Change of
Control Offer.
(iii)    If as of the Election Time there is any Put Exposure as to which the
election to accept the Change of Control Offer has not been withdrawn pursuant
to Section 2.12(g)(ii), prior to 1:00 p.m., New York City time, on the
Prepayment Date the Borrower shall pay to the Administrative Agent the aggregate
amount payable with respect to such Put Exposure pursuant to
Section 2.12(g)(i)(A). The Administrative Agent shall apply such funds to repay
the Loans included in such Put Exposure and to Cash-Collateralize the LC
Exposure included in the Put Exposure. In addition, the Administrative Agent
shall recalculate the Revolving Commitment Percentage of each Lender after
giving effect to such Change of Control Offer and give written notice thereof to
the Borrower and each Lender.

Section 2.13. Optional Prepayment of Loans.
(a)    The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice) or
(B) written or facsimile notice, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in the case of Eurodollar Loans and integral multiples of $100,000 in
the case of ABR Loans, (B) no prepayment of Eurodollar Loans shall be permitted
pursuant to this Section 2.13(a) other than on the last day of an Interest
Period applicable thereto unless such prepayment is accompanied by the payment
of the amounts described in Section


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




2.15, and (C) no partial prepayment of a Eurodollar Tranche shall result in the
aggregate principal amount of the Eurodollar Loans remaining outstanding
pursuant to such Eurodollar Tranche being less than $1,000,000.
(b)    Any prepayments under Section 2.13(a) shall be applied to repay the
outstanding Revolving Loans of the Revolving Lenders (without any reduction in
the Total Revolving Commitment) as the Borrower shall specify until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon). All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees and any losses,
costs and expenses, as more fully described in Section 2.15 hereof.
(c)    Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

Section 2.14.     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Lender (except any such reserve requirement subject to Section 2.14(c));
or
(ii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit issued
hereunder;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Issuing Lender of issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Lender hereunder with respect to any Eurodollar Loan or Letter of Credit
(whether of principal, interest or otherwise), then, upon the request of such
Lender or Issuing Lender, the Borrower will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(b)    If any Lender or Issuing Lender reasonably determines in good faith that
any Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts, in each case as documented by such Lender or Issuing Lender to the
Borrower as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.
(c)    Solely to the extent arising from a Change in Law, the Borrower shall pay
to each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender. If a Lender fails to give written notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
(d)    A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Borrower and shall be prima facie evidence of the amount due.
The Borrower shall pay such Lender or Issuing Lender, as the case may be, the
amount due within fifteen (15) days after receipt of such certificate.
(e)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Issuing Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
Section 2.14 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The protection of this Section 2.14 shall be available to each Lender
regardless of any possible contention as to the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.
(f)    The Borrower shall not be required to make payments under this Section
2.14 to any Lender or Issuing Lender if (A) a claim hereunder arises solely
through circumstances peculiar to such Lender or Issuing Lender and which do not
affect commercial banks in the jurisdiction of organization of such Lender or
Issuing Lender generally, (B) the claim arises out of a voluntary relocation by
such Lender or Issuing Lender of its applicable Lending Office (it being
understood that any such relocation effected pursuant to Section 2.18 is not
“voluntary”), or (C) such Lender or Issuing Lender is not seeking similar
compensation for such costs to which it is entitled from its borrowers generally
in commercial loans of a similar size.
(g)    Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Restatement Effective Date
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act shall
be deemed to be a Change in Law; provided however, that any determination by a
Lender or Issuing Lender of amounts owed pursuant to this Section 2.14 to such
Lender or Issuing Lender due to any such Change in Law shall be made in good
faith in a manner generally consistent with such Lender’s or Issuing Lender’s
standard practice.

Section 2.15.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment (or reallocation) of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18,
2.27(d) or 10.08(d), then, in any such event, at the request of such Lender, the
Borrower shall compensate such Lender for the loss, cost and expense sustained
by such Lender attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined in good faith
by such Lender or Issuing Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable rate of interest for such Loan (excluding,
however the Applicable Margin included therein, if any), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest (as reasonably determined by


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




such Lender) which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts (and the basis for requesting such amount or amounts) that
such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be prima facie evidence of the amount due.
The Borrower shall pay such Lender the amount due within fifteen (15) days after
receipt of such certificate.

Section 2.16.     Taxes.
(a)    Any and all payments by or on account of any Obligation of the Borrower
or any Guarantor hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, any Lender or any
Issuing Lender, as determined in good faith by the applicable Withholding Agent,
then (i) the sum payable by the Borrower or applicable Guarantor shall be
increased as necessary so that after making all required deductions for any
Indemnified Taxes or Other Taxes (including deductions for any Indemnified Taxes
or Other Taxes applicable to additional sums payable under this Section 2.16),
the Administrative Agent, Lender, Issuing Lender or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




evidencing such payment to the extent available, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver.
(g)    (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter when the previously delivered certificates and/or
forms expire, or upon request of the Borrower or the Administrative Agent)
whichever of the following is applicable:
(i)    two (2) duly executed originals of Internal Revenue Service Form W-8BEN,
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
(ii)    two (2) duly executed originals of Internal Revenue Service Form W-8ECI,
(iii)    two (2) duly executed originals of Internal Revenue Service Form
W-8IMY, together with applicable attachments,
(iv)    in the case of a Foreign Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (D)
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN, or


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made.
A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.
(2)    Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.
(3)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes from the
Governmental Authority to which such Taxes or Other Taxes were paid and as to
which it has been indemnified by the Borrower or a Guarantor or with respect to
which the Borrower or a Guarantor has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the Borrower or such Guarantor
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 2.16 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this paragraph (h) if, and then only to the extent, the payment of
such amount would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

Section 2.17.     Payments Generally; Pro Rata Treatment.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 388 Greenwich Street, New York, NY 10013,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to an Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Lenders and the Issuing Lenders and towards payment of
interest then due on account of the Revolving Loans and Letters of Credit,
ratably among the parties entitled thereto in accordance with the amounts of
such Fees and expenses and interest then due to such parties and (iii) third,
towards payment of (A) principal of the Revolving Loans and unreimbursed LC
Disbursements then due hereunder, (B) any Designated Banking Product Obligations
then due, to the extent such Designated Banking Product Obligations constitute
“Obligations” hereunder, and (C) any Designated Hedging Obligations then due, to
the extent such Designated Hedging Obligations constitute “Obligations”
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, unreimbursed LC Disbursements, Designated Banking Product
Obligations constituting Obligations and Designated Hedging Obligations
constituting Obligations then due to such parties. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustment shall be made


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




with respect to payments from the Borrower or other Guarantors to preserve the
allocations to Obligations otherwise set forth above in this Section 2.17(b).
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 8.04 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.18.     Mitigation Obligations; Replacement of Lenders.
(a)    If the Borrower is required to pay any additional amount to any Lender
under Section 2.14 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by the Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.
(b)    If, after the Restatement Effective Date, any Lender requests
compensation under Section 2.14 or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (i) terminate such Lender’s Revolving
Commitment, prepay such Lender’s outstanding Loans and provide Cash
Collateralization for such Lender’s LC Exposure or (ii) require such Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 10.02), all its interests, rights


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), in any case as of a Business Day specified in such notice from the
Borrower; provided that (i) such terminated or assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts due, owing and
payable to it hereunder at the time of such termination or assignment, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees in the case of an assignment) or the Borrower (in the case of all other
amounts) and (ii) in the case of an assignment due to payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments.

Section 2.19. Certain Fees. The Borrower shall pay to the Administrative Agent
the fees set forth in that certain Administrative Agent Fee Letter, dated as of
the Closing Date, between the Administrative Agent and the Borrower, in each
case at the times set forth therein.

Section 2.20.     Commitment Fee and Upfront Fee. (a) The Borrower shall pay to
the Administrative Agent for the accounts of the Revolving Lenders a commitment
fee (the “Commitment Fee”) for the period commencing on the Restatement
Effective Date to the Revolving Facility Termination Date with respect to the
applicable Revolving Commitments or the earlier date of termination of the
applicable Revolving Commitment, computed (on the basis of the actual number of
days elapsed over a year of 360 days) at the Commitment Fee Rate on the average
daily Unused Total Revolving Commitment. Such Commitment Fee, to the extent then
accrued, shall be payable quarterly in arrears (a) on the last Business Day of
each March, June, September and December, (b) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments, and (c)
as provided in Section 2.11 hereof, upon any reduction or termination in whole
or in part of the Total Revolving Commitment.
(b)    The Borrower shall pay on the Restatement Effective Date to each Lender
as of such date, an upfront fee in an amount as set forth in a separate fee
letter entered into by the Borrower with such Lender on or prior to the
Restatement Effective Date.

Section 2.21.     Letter of Credit Fees. The Borrower shall pay with respect to
each Letter of Credit (i) to the Administrative Agent for the account of the
applicable Issuing Lender a fee calculated (on the basis of the actual number of
days elapsed over a year of 360 days) at the per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the daily average LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) with respect to such
Letter of Credit and (ii) to each Issuing Lender (with respect to each Letter of
Credit issued by it), such Issuing Lender’s customary and reasonable fees as may
be agreed by the Issuing Lender and the Borrower for issuance, amendments and
processing referred to in Section 2.02. In addition, the Borrower agrees to pay
each Issuing Lender for its account a fronting fee of 0.125% per annum, up to a
maximum amount of $1,000 per annum per Letter of Credit, in respect of each
Letter of Credit issued by such Issuing Lender, for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination of such Letter of


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Credit. Accrued fees described in this paragraph in respect of each Letter of
Credit shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments. So long
as no Event of Default has occurred, fees accruing on any Letter of Credit
outstanding after the applicable Revolving Facility Termination Date shall be
payable quarterly in the manner described in the immediately preceding sentence
and on the date of expiration or termination of any such Letter of Credit.

Section 2.22.     Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.

Section 2.23.     Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(d) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Revolving Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender (or any of such banking Affiliates) and the Administrative
Agent agrees promptly to notify the Borrower after any such set-off and
application made by it (or any of its banking Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and the Administrative
Agent under this Section 2.23 are in addition to other rights and remedies which
such Lender and the Administrative Agent may have upon the occurrence and during
the continuance of any Event of Default.

Section 2.24.     Security Interest in Letter of Credit Account. The Borrower
hereby pledges to the Administrative Agent, for its benefit and for the benefit
of the other Secured Parties, and hereby grants to the Administrative Agent, for
its benefit and for the benefit of the other Secured Parties, a first priority
security interest, senior to all other Liens, if any, in all of the Borrower’s
right, title and interest in and to the Letter of Credit Account, any direct
investment of the funds contained therein and any proceeds thereof. Cash held in
the Letter of


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Credit Account shall not be available for use by the Borrower, and shall be
released to the Borrower only as described in Section 2.02(j).

Section 2.25. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.

Section 2.26.     Defaulting Lenders.
(a)    If at any time any Lender becomes a Defaulting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person.
(b)    Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
outstanding Commitments and Loans, and (ii) deliver any documentation evidencing
such Loans to the Borrower or the Administrative Agent. Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as specified by the Borrower and such assignee, of the assigning
Lender’s outstanding Commitments and Loans, (B) all obligations of the Borrower
owing to the assigning Lender relating to the Commitments and Loans so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Acceptance (including, without limitation,
any amounts owed under Section 2.15 due to such replacement occurring on a day
other than the last day of an Interest Period), and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate documentation executed by the Borrower in connection with previous
Borrowings, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Commitments and Loans, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; provided that an assignment contemplated by this Section 2.26(b) shall
become effective notwithstanding the failure by the Lender being replaced to
deliver the Assignment and Acceptance contemplated by this Section 2.26(b), so
long as the other actions specified in this Section 2.26(b) shall have been
taken.
(c)    Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).
(d)    Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




such Defaulting Lender, but shall instead be retained by the Administrative
Agent in a segregated account until (subject to Section 2.26(f)) the termination
of the Revolving Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,
second, to the payment of the default interest and then current interest due and
payable to the Revolving Lenders which are Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such interest then due and
payable to them,
third, to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,
fourth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and
fifth, after the termination of the Revolving Commitments and payment in full of
all obligations of the Borrower hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
(e)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than ten (10) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders thereof), and in such event the provisions of Section 2.26(d)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, or any Lender may have against such Defaulting Lender.
(f)    If the Borrower and the Administrative Agent agree in writing that a
Revolving Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the Revolving
Lenders, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Revolving Lender shall purchase at par
such portions of outstanding Revolving Loans of the other Revolving Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Revolving Lenders to hold Revolving Loans on a pro
rata basis in accordance with their respective Revolving Commitments, whereupon
such Revolving Lender shall cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments shall be made retroactively
with respect to fees accrued while such Revolving Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender shall constitute a waiver or release of any
claim of any party hereunder arising from such Revolving Lender’s having been a
Defaulting Lender.
(g)    Notwithstanding anything to the contrary herein, (x) any Lender that is
an Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of Section
8.05.

Section 2.27.     Increase in Commitment.
(a)    Borrowing Request. The Borrower may by written notice to the
Administrative Agent request, prior to the then latest Revolving Facility
Maturity Date, an increase to the existing Revolving Commitments by an amount
not to exceed $150,000,000 in the aggregate; provided that after giving effect
to such increase, the Total Revolving Commitments shall not exceed $750,000,000.
Such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the increased Commitments shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Eligible Assignee to whom the Borrower proposes any portion of such
increased Commitments be allocated (each, a “New Lender”) and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased Commitments may elect or decline, in its sole
discretion, to provide such increased Commitment.
(b)    Conditions. The increased Commitments shall become effective, as of such
Increase Effective Date provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied on or
prior to such Increase Effective Date;
(ii)    no Event of Default shall have occurred and be continuing or would
result from giving effect to the increased Commitments on such Increase
Effective Date;
(iii)    after giving pro forma effect to the increased Commitments to be made
on such Increase Effective Date, the Borrower shall be in pro forma compliance
with the covenant set forth in Section 6.09(a); and
(iv)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of Revolving Loans and Commitments. The terms and provisions of
Revolving Loans made pursuant to the increased Commitments shall be identical to
the Revolving Loans. The increased Commitments shall be effected by a joinder
agreement (the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased Commitment, in form and substance satisfactory to
each of them. The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.27. In addition, unless otherwise
specifically provided herein, all references in the Loan Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to any increased Revolving
Commitments made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans. Each of the existing Revolving Lenders
shall assign to each of the applicable New Lenders, and each of the New Lenders
shall purchase from each of the existing Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increase Effective Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by the existing Lenders and New Lenders ratably in accordance
with their Revolving Commitments after giving effect to the increased Revolving
Commitments on such Increase Effective Date; provided that no such reallocation
shall result in any Issuing Lender having Revolving Extensions of Credit greater
than its Revolving Commitment. If there is a new Borrowing of Revolving Loans on
such Increase Effective Date, the Revolving Lenders after giving effect to such
Increase Effective Date shall make such Revolving Loans in accordance with
Section 2.01(a). Any amounts owed under Section 2.15 due to a reallocation of
Eurodollar Loans pursuant to this Section 2.27(d) occurring on a day other than
the last day of an Interest Period applicable thereto shall be payable by the
Borrower pursuant to Section 2.15.
(e)    Equal and Ratable Benefit. The Revolving Loans and Commitments
established pursuant to this paragraph shall constitute Revolving Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents and shall, without limiting the
foregoing, benefit equally and ratably from the security interests created by
the Collateral Documents.

Section 2.28.     Extension of the Revolving Facility.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Revolving Commitments with a like maturity date,
on a pro rata basis (based on the aggregate Revolving Commitments with a like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Commitments and otherwise modify the terms
of such Revolving Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by the changing interest rate or fees
payable in respect of such Revolving Commitments (and related outstandings))
(each, an “Extension”, and each group of Revolving Commitments, as so extended,
as well as the original Revolving Commitments not so extended, being a
“tranche”, and any Extended Revolving Commitments shall constitute a separate
tranche


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




of Revolving Commitments from the tranche of Revolving Commitments from which
they were converted), so long as the following terms are satisfied:
(i)     no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders (the “Extension Offer Date”),
(ii)     except as to interest rates, fees and final maturity (which shall be
set forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an Extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such tranche on
a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche, (3) assignments and participations of Extended
Revolving Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans and (4) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than two different maturity dates,
(iii)     if the aggregate principal amount of Revolving Commitments in respect
of which Revolving Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Revolving Loans of such Revolving Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted such Extension Offer,
(iv)     if the aggregate principal amount of Revolving Commitments in respect
of which Revolving Lenders shall have accepted the relevant Extension Offer
shall be less than the maximum aggregate principal amount of Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Borrower may require each Revolving Lender
that does not accept such Extension


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Offer to assign pursuant to Section 10.02 no later than forty-five (45) days
after the Extension Offer Date its pro rata share of the outstanding Revolving
Commitments and Revolving Loans offered to be extended pursuant to such
Extension Offer to one or more assignees which have agreed to such assignment
and to extend the applicable Revolving Facility Maturity Date; provided that (1)
each Revolving Lender that does not respond affirmatively within thirty (30)
days of the Extension Offer Date shall be deemed not to have accepted such
Extension Offer, (2) each assigning Revolving Lender shall have received payment
of an amount equal to the outstanding principal of its Revolving Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (3) the
processing and recordation fee specified in Section 10.02(b) shall be paid by
the Borrower or such assignee and (4) the assigning Revolving Lender shall
continue to be entitled to the rights under Section 10.04 for any period prior
to the effectiveness of such assignment,
(v)     all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vi)     any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower. For the avoidance of doubt, no Lender shall be obligated
to accept any Extension Offer.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and (ii)
each Extension Offer shall specify the minimum amount of Revolving Commitments
to be tendered, which shall be a minimum amount approved by the Administrative
Agent (a “Minimum Extension Condition”). The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Section 2.11, 2.12,
2.17 and 8.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.28.
(c)    The consent of the Administrative Agent shall be required to effectuate
any Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than the consent of
each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(a), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments and/or Revolving Loans).
All Extended Revolving Commitments and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.28.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

SECTION 3.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans and issue Letters of Credit
hereunder, the Borrower and each of the Guarantors jointly and severally
represent and warrant as follows:

Section 3.01. Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each other jurisdiction in which the failure to so qualify would
have a Material Adverse Effect and (b) has the requisite corporate or limited
liability company power and authority to effect the Transactions, to own or
lease and operate its properties and to conduct its business as now or currently
proposed to be conducted.

Section 3.02.     Air Carrier Status. The Borrower is an “air carrier” within
the meaning of Section 40102 of Title 49 and holds a certificate under Section
41102 of Title 49. The Borrower holds an air carrier operating certificate
issued pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the
United States” as defined in Section 40102(a)(15) of Title 49 and as that
statutory provision has been interpreted by the DOT pursuant to its policies (a
“United States Citizen”). The Borrower possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.

Section 3.03.     Due Execution. The execution, delivery and performance by each
of the Borrower and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




company action, including the consent of shareholders or members where required,
and do not (i) contravene the charter, by-laws or limited liability company
agreement (or equivalent documentation) of the Borrower or any of the
Guarantors, (ii) violate any applicable law (including, without limitation, the
Securities Exchange Act of 1934) or regulation (including, without limitation,
Regulations T, U or X of the Board), or any order or decree of any court or
Governmental Authority, other than violations by the Borrower or the Guarantors
which would not reasonably be expected to have a Material Adverse Effect, (iii)
conflict with or result in a breach of, or constitute a default under, any
material indenture, mortgage or deed of trust or any material lease, agreement
or other instrument binding on the Borrower or the Guarantors or any of their
properties, which, in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (iv) result in or require the creation or imposition
of any Lien upon any of the property of the Borrower or any of the other
Grantors other than the Liens granted pursuant to this Agreement or the other
Loan Documents; and (b) do not require the consent, authorization by or approval
of or notice to or filing or registration with any Governmental Authority or any
other Person, other than (i) the filing of financing statements under the UCC,
(ii) the filings and consents contemplated by the Collateral Documents, (iii)
approvals, consents and exemptions that have been obtained on or prior to the
Restatement Effective Date and remain in full force and effect, (iv) consents,
approvals and exemptions that the failure to obtain in the aggregate would not
be reasonably expected to result in a Material Adverse Effect and (v) routine
reporting obligations. Each Loan Document to which the Borrower or a Guarantor
is a party has been duly executed and delivered by the Borrower and each of the
Guarantors party thereto. This Agreement and the other Loan Documents to which
the Borrower or any of the Guarantors is a party, each is a legal, valid and
binding obligation of the Borrower and each Guarantor party thereto, enforceable
against the Borrower and the Guarantors, as the case may be, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 3.04. Statements Made.
(a)    The written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (as modified or supplemented by other written information so
furnished), together with the Annual Report on Form 10-K for 2016 of the
Borrower filed with the SEC and all Quarterly Reports on Form 10-Q or Current
Reports on Form 8-K that have been filed after December 31, 2016, by the
Borrower, with the SEC (as amended), taken as a whole as of the Restatement
Effective Date did not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements made therein not
misleading in light of the circumstances in which such information was provided;
provided that, with respect to projections, estimates or other forward-looking
information the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
(b)    The Annual Report on Form 10-K of the Borrower most recently filed with
the SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K
of the Borrower


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




filed with the SEC subsequently and prior to the date that this representation
and warranty is being made, did not as of the date filed with the SEC (giving
effect to any amendments thereof made prior to the date that this representation
and warranty is being made) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

Section 3.05.     Financial Statements; Material Adverse Change.
(a)    The audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2016, included in the
Borrower’s Annual Report on Form 10-K for 2016 filed with the SEC, as amended,
present fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis as of such date and for such period.
(b)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2016
or any subsequent report filed by the Borrower on Form 10-Q or Form 8-K with the
SEC, since December 31, 2016, there has been no Material Adverse Change.

Section 3.06.     Ownership of Subsidiaries. As of the Restatement Effective
Date, other than as set forth on Schedule 3.06, (a) each of the Persons listed
on Schedule 3.06 is a wholly-owned, direct or indirect Subsidiary of the
Borrower, and (b) the Borrower owns no other Subsidiaries (other than Immaterial
Subsidiaries), whether directly or indirectly.

Section 3.07.     Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.

Section 3.08.     Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Borrower and its Subsidiaries (including the repayment of indebtedness and
the payment of fees and transaction costs as contemplated hereby and as referred
to in Sections 2.19 and 2.20).

Section 3.09. Litigation and Compliance with Laws.
(a)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2016
or any subsequent report filed by the Borrower on Form 10-Q or Form 8-K with the
SEC since December 31, 2016, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower or the Guarantors,
threatened against the Borrower or the Guarantors or any of their respective
properties (including any properties or assets that constitute Collateral under
the terms of the Loan Documents), before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
(i) are likely to have a Material Adverse Effect or (ii) would reasonably be
expected to affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, the Borrower and each Guarantor to its knowledge is currently in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and ownership of its property.

Section 3.10. FAA Slot Utilization.
(a)    As of the Restatement Effective Date, all of the Pledged Slots held by
the Borrower and the other Grantors constituting Collateral are FAA Slots.
(b)    Except for matters which would not reasonably be expected to have a
Material Adverse Effect, the Borrower and the other Grantors, as applicable, are
utilizing, or causing to be utilized, their respective Pledged Slots (except
Pledged Slots which are reasonably determined by the Borrower to be of de
minimis value or surplus to the Borrower’s needs) in a manner consistent in all
material respects with applicable rules, regulations, laws and contracts in
order to preserve both their respective right to hold and operate the Pledged
Slots, taking into account any waivers or other relief granted to the Borrower
or any Guarantor by the FAA, other applicable U.S. Governmental Authorities or
U.S. Airport Authorities. Neither the Borrower nor any Guarantor has received
any written notice from the FAA, other applicable U.S. Governmental Authorities
or U.S. Airport Authorities, or is otherwise aware of any other event or
circumstance, that would be reasonably likely to impair in any material respect
its respective right to hold and operate any Pledged Slot, except for any such
impairment that, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

Section 3.11. Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any Guarantor is engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board, “Margin Stock”),
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Loans will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.
(b)    Neither the Borrower nor any Guarantor is, or after the making of the
Loans will be, or is required to be, registered as an “investment company” under
the Investment Company Act of 1940, as amended. Neither the making of any Loan,
nor the issuance of any Letters of Credit, nor the application of the proceeds
of any Loan or repayment of any Loan or reimbursement of any LC Disbursement by
the Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the SEC thereunder.

Section 3.12.     Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------


Exhibit 10.2




Section 3.13.     Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral to the extent purported to be created thereby,
subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. With respect to the Collateral
as of the Restatement Effective Date, at such time as (a) financing statements
in appropriate form are filed in the appropriate offices (and the appropriate
fees are paid) and (b) the execution of the Account Control Agreements, the
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings or recordations or upon the taking of the actions
described in clauses (a) and (b) above, subject in each case only to Permitted
Liens, and such security interest is entitled to the benefits, rights and
protections afforded under the Collateral Documents applicable thereto (subject
to the qualification set forth in the first sentence of this Section 3.13).

Section 3.14.     Payment of Taxes. Each of the Borrower and its Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
or (b) the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

Section 3.15.     Anti-Corruption Laws and Sanctions. Borrower has implemented
and maintains in effect policies and procedures intended to ensure compliance by
Borrower, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Borrower, any of its Subsidiaries or to the knowledge of Borrower any of their
respective directors or officers is a Sanctioned Person.

SECTION 4.
CONDITIONS OF LENDING

Section 4.01.     Conditions Precedent to Restatement Effective Date. This
Agreement shall become effective on the date on which the following conditions
precedent shall have been satisfied (or waived by the Lenders in accordance with
Section 10.08 and by the Administrative Agent):
(a)    Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(i)    a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(ii)    a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Restatement Effective Date and certifying (A)
that attached thereto is a true and complete copy of the certificate of
incorporation or formation and the by-laws or limited liability company or other
operating agreement (as the case may be) of that entity as in effect on the date
of such certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder,
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the other Loan Documents and any other documents
required or contemplated hereunder or thereunder, and the granting of the
security interest in the Letter of Credit Account and other Liens contemplated
hereby or the other Loan Documents (in each case to the extent applicable to
such entity), (C) that the certificate of incorporation or formation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this Agreement and the Loan Documents or any
other document delivered by it in connection herewith or therewith (such
certificate to contain a certification by another officer of that entity as to
the incumbency and signature of the officer signing the certificate referred to
in this clause (ii)); and
(iii)    an Officer’s Certificate from the Borrower certifying (A) as to the
truth in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Restatement Effective
Date, except to the extent that any such representation or warranty relates to a
specified date, in which case as of such date (provided that any representation
or warranty that is qualified by materiality, “Material Adverse Change” or
“Material Adverse Effect” shall be true and correct in all respects as of the
applicable date, before and after giving effect to the Transactions) and (B) as
to the absence of any event occurring and continuing, or resulting from the
Transactions, that constitutes an Event of Default.
(b)    Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
(c)    Security Agreements. The Borrower shall have duly executed and delivered
to the Administrative Agent an acknowledgment and ratification in form and
substance reasonably satisfactory to the Administrative Agent (the “Collateral
Documents Acknowledgment”) with respect to the Slot and Gate Security Agreement,
the Spare Parts Security Agreement and the Account Control Agreements entered
into on or prior to the Restatement Effective Date, containing an acknowledgment
that (i) the “Obligations” or “Secured Obligations” (as defined in each of such
security documents), as applicable, include all of the Obligations under this


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Agreement after giving effect to the Restatement Effective Date, and (ii) after
giving effect to the Restatement Effective Date, each of the Slot and Gate
Security Agreement, the Spare Parts Security Agreement and the Account Control
Agreements shall remain in full force and effect in accordance with their
respective terms.
(d)    [Reserved].
(e)    Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:
(i)    a written opinion of James G. HnatBrandon Nelson, General Counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders;
(ii)    a written opinion of White & Case LLP, special New York counsel to the
Borrower and the Guarantors, dated the Restatement Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and
(iii)    a written opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent, dated the Restatement Effective Date,
in form and substance reasonably satisfactory to the Administrative Agent.
(f)    Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent and the Lenders (i) the then unpaid balance of all accrued
and unpaid Fees due, owing and payable under and pursuant to this Agreement,
including, as referred to in Sections 2.19 and Section 2.20, and all reasonable
and documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP) for which
invoices have been presented at least one Business Day prior to the Restatement
Effective Date and (ii) all “Commitment Fees” accrued under the Existing Credit
Agreement (as defined therein) up to but excluding the Restatement Effective
Date and any other amounts due and owing to the Lenders or the Administrative
Agent by the Borrower under the Existing Credit Agreement.
(g)    [Reserved].
(h)    Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
(i)    Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Restatement Effective Date shall be true
and correct in all material respects on and as of the Restatement Effective
Date, as though made on and as of such date (except to the extent any such
representation or warranty by its terms is made as of a different specified
date, in which case as of such specified date); provided that any representation
or


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




warranty that is qualified by materiality, “Material Adverse Change” or
“Material Adverse Effect” shall be true and correct in all respects, as though
made on and as of the applicable date, after giving effect to the Transactions.
(j)    No Event of Default. Before and after giving effect to the Transactions,
no Event of Default shall have occurred and be continuing on the Restatement
Effective Date.
(k)    Patriot Act. The Lenders shall have received at least five (5) days prior
to the Restatement Effective Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
such Lenders shall have requested from the Borrower or a Guarantor prior to such
date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Issuing Lenders to issue
each Letter of Credit, including the initial Loans and the initial Letters of
Credit, is subject to the satisfaction (or waiver in accordance with Section
10.08) of the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a Loan Request
pursuant to Section 2.03 with respect to such borrowing or a request for
issuance of such Letter of Credit pursuant to Section 2.02, as the case may be.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Restatement
Effective Date, the representations and warranties set forth in Sections
3.05(b), 3.06 and 3.09(a)) shall be true and correct in all material respects on
and as of the date of such Loan or the issuance of such Letter of Credit
hereunder (both before and after giving effect thereto and, in the case of each
Loan, the application of proceeds therefrom) with the same effect as if made on
and as of such date except to the extent such representations and warranties
expressly relate to an earlier date and in such case as of such date; provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Change” or “Material Adverse Effect” shall be true and correct in all
respects, as though made on and as of the applicable date, before and after
giving effect to such Loan or the issuance of such Letter of Credit hereunder.
(c)    No Default. On the date of such Loan or the issuance of such Letter of
Credit hereunder, no Event of Default, material Default or any Default incapable
of being cured shall have occurred and be continuing nor shall any such Event of
Default or Default, as the case may be, occur by reason of the making of the
requested Borrowing or the issuance of the requested Letter of Credit and, in
the case of each Loan, the application of proceeds thereof.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(d)    Collateral Coverage Ratio. On the date of such Loan or the issuance of
such Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.0 to 1.0.
(e)    No Going Concern Qualification. On the date of such Loan or the issuance
of such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Borrower pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change.
The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.

SECTION 5.
AFFIRMATIVE COVENANTS
From the Restatement Effective Date and for so long as the Commitments remain in
effect, any Letter of Credit remains outstanding (in a face amount in excess of
the sum of (i) the amount of cash then held in the Letter of Credit Account and
(ii) the face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)), or the principal of or interest on any Loan or reimbursement
of any LC Disbursement is owing (or any other amount that is due and unpaid on
the first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:

Section 5.01. Financial Statements, Reports, etc. The Borrower shall deliver to
the Administrative Agent on behalf of the Lenders:
(a)    Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by independent public accountants of
recognized national standing and to be accompanied by an opinion of such
accountants (without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP; provided that the foregoing delivery requirement shall be satisfied if the
Borrower shall have filed with the SEC its Annual Report on Form 10-K for such
fiscal year, which is available to the public via EDGAR or any similar successor
system;
(b)    Within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the Borrower’s consolidated balance sheets
and related statements of income


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




and cash flows, showing the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the close of such fiscal quarter and
the results of their operations during such fiscal quarter and the then elapsed
portion of the fiscal year, each certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year end audit adjustments and
the absence of footnotes; provided that the foregoing delivery requirement shall
be satisfied if the Borrower shall have filed with the SEC its Quarterly Report
on Form 10-Q for such fiscal quarter, which is available to the public via EDGAR
or any similar successor system;
(c)    Within the time period under Section 5.01(a) above, a certificate of a
Responsible Officer of the Borrower certifying that, to the knowledge of such
Responsible Officer, no Default or Event of Default has occurred and is
continuing, or, if, to the knowledge of such Responsible Officer, such a Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto;
(d)    Within the time period under (a) and (b) of this Section 5.01, a
certificate of a Responsible Officer demonstrating in reasonable detail
compliance with Sections 6.08 and 6.09(a) as of the end of the preceding fiscal
quarter, including an updated calculation of the Collateral Coverage Ratio
reflecting the most recent Appraisals (as adjusted for any Dispositions or
additions to the Collateral since the date of delivery to the Administrative
Agent of such Appraisals);
(e)    Within 15 days after a Responsible Officer of the Borrower obtains
knowledge that there has been one or more Dispositions of Collateral (excluding
those described in clause (b), (d) or (e)(iv) of the definition of “Permitted
Disposition”) since the date of the Officer’s Certificate demonstrating
compliance with Section 6.09(a) most recently delivered under this Agreement by
the Borrower to the Administrative Agent consisting of (i) a Pledged Aircraft,
(ii) a Pledged Engine or (iii) any other Collateral having an Appraised Value in
the aggregate in excess of 10% of the sum of the aggregate Appraised Value of
all Collateral plus Pledged Cash and Cash Equivalents, a certificate of a
Responsible Officer demonstrating in reasonable detail compliance with Section
6.09(a);
(f)    [Reserved].
(g)    Promptly after a Responsible Officer obtains knowledge thereof, notice of
the failure of any material assumption contained in any Appraisal to be correct,
except if such failure would not reasonably be expected to materially adversely
affect the Appraised Value of the applicable type of Collateral;
(h)    So long as any Commitment, Loan or Letter of Credit is outstanding,
within 30 days after the Chief Financial Officer or the Treasurer of the
Borrower becoming aware of the occurrence of a Default or an Event of Default
that is continuing, an Officer’s Certificate specifying such Default or Event of
Default and what action the Borrower and its Subsidiaries are taking or propose
to take with respect thereto; and


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(i)    Promptly, from time to time, such other information regarding the
Collateral and the operations, business affairs and financial condition of
either the Borrower or any Guarantor, in each case as the Administrative Agent,
at the request of any Lender, may reasonably request (it being understood that,
so long as no Event of Default shall have occurred and be continuing, the
Borrower shall not be obligated to provide utilization reports with respect to
Pledged Slots).
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be delivered
pursuant to this Section 5.01 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on a the Borrower’s general commercial website on the Internet,
as such website may be specified by the Borrower to the Administrative Agent
from time to time.

Section 5.02. Taxes. The Borrower shall pay, and cause each of its Subsidiaries
to pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect.

Section 5.03.     Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------


Exhibit 10.2




Section 5.04.     Corporate Existence. The Borrower shall do or cause to be done
all things reasonably necessary to preserve and keep in full force and effect:
(1)    its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Borrower or any such Subsidiary; and
(2)    the rights (charter and statutory) and material franchises of the
Borrower and its Subsidiaries; provided, however, that the Borrower shall not be
required to preserve any such right or franchise, or the corporate, partnership
or other existence of it or any of its Subsidiaries, if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
and that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).

Section 5.05.     Compliance with Laws. The Borrower shall comply, and cause
each of its Subsidiaries to comply, with all applicable laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where such noncompliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, the Borrower will maintain in effect policies and procedures
intended to ensure compliance by Borrower, its Subsidiaries and, when acting in
such capacity, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.06. [Reserved].

Section 5.07.     Delivery of Appraisals. The Borrower shall:
(1)    on a date within 3060 days prior to (A) May 15 of each year, beginning in
2017 and (B) solely with respect to any Pledged Aircraft, Pledged Engines and
Pledged Spare Parts, November 15 of each year, beginning with the first such
date occurring at least 90 days after any such Collateral is first added to the
Collateral;
(2)    on the date upon which any Additional Collateral is pledged as
Collateral, but only with respect to such Additional Collateral;
(3)    promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing; and


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(4)    promptly (but in any event within 45 days) following any Disposition or
series of related Dispositions of Pledged Slots (other than any Disposition
described in clause (d), (e)(ii), (e)(iv) or (f) of the definition of “Permitted
Disposition”) comprising more than 25% of the aggregate Appraised Value of the
Pledged Slots;
deliver or cause to be delivered to the Administrative Agent one or more
Appraisals establishing the Appraised Value of the Collateral; provided,
however, that:
(i)     the Borrower shall be required to deliver or cause to be delivered only
an Appraisal with respect to the (x) Pledged Slots (in the case of clause (4)
above), (y) Pledged Aircraft, Pledged Engines and Pledged Spare Parts (in the
case of clause 1(B) above) or (z) the applicable Additional Collateral (in the
case of clause (2) above);
(ii)     in connection with the pledging of any Eligible Aircraft, Eligible
Engines or Eligible Spare Parts as Additional Collateral, any Appraisal with
respect to such Additional Collateral that is more than 180 days old as of the
date on which such Additional Collateral is pledged hereunder shall not be
deemed to satisfy the Appraisal requirement in clause (2) above; and
(iii)    if any new spare Engine is pledged as Collateral within 90 days after
delivery from the manufacturer to Borrower and such new spare Engine is of the
same make and model as any spare Engine then currently included (or being
replaced) in the Collateral (any such Engine make and model, an “Existing Engine
Type”), an Appraisal with respect to such new spare Engine shall only be
required under this Section 5.07 if the Borrower elects to provide such an
Appraisal for purposes of determining the Appraised Value of such new spare
Engine pursuant to clause (iii) of the proviso of the definition of “Appraised
Value”.
The Borrower may from time to time cause subsequent Appraisals to be delivered
to the Administrative Agent if it believes that any affected item of Collateral
has a higher Appraised Value than that reflected in the most recent Appraisals
delivered pursuant to this Section 5.07.

Section 5.08.     Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, the Borrower will, and will cause its
Subsidiaries to, reasonably cooperate in good faith with the Administrative
Agent or its designee in obtaining all regulatory licenses, consents and other
governmental approvals necessary or (in the reasonable opinion of the
Administrative Agent or its designee) reasonably advisable to conduct all
aviation operations with respect to the Collateral and will, at the reasonable
request of the Administrative Agent and in good faith, continue to operate and
manage the Collateral and maintain all applicable regulatory licenses with
respect to the Collateral until such time as the Administrative Agent or its
designee obtain such licenses, consents and approvals, and at such time the
Borrower will, and will cause its Subsidiaries to, cooperate in good faith with
the transition of the aviation


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




operations with respect to the Collateral to any new aviation operator
(including, without limitation, the Administrative Agent or its designee).

Section 5.09.     Regulatory Matters; Citizenship; Utilization; Collateral
Requirements.
(a)    The Borrower will:
(1)    maintain at all times its status as an “air carrier” within the meaning
of Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49;
(2)    be a United States Citizen;
(3)    maintain at all times its status at the FAA as an “air carrier” and hold
an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time;
(4)    possess and maintain all necessary certificates, exemptions, franchises,
licenses, permits, designations, rights, concessions, authorizations,
frequencies and consents that are material to the operation of the Pledged Slots
operated by it, and to the conduct of its business and operations as currently
conducted, except to the extent that any failure to possess or maintain would
not reasonably be expected to result in a Collateral Material Adverse Effect;
(5)    maintain Pledged Gate Leaseholds sufficient to ensure its ability to
service the flights using its Pledged Slots, except to the extent that any
failure to maintain would not reasonably be expected to result in a Collateral
Material Adverse Effect;
(6)    utilize its Pledged Slots in a manner consistent with applicable
regulations, rules and contracts in order to preserve its right to hold and use
its Pledged Slots, except to the extent that any failure to utilize would not
reasonably be expected to result in a Collateral Material Adverse Effect;
(7)    cause to be done all things reasonably necessary to preserve and keep in
full force and effect its rights in and to use its Pledged Slots, including,
without limitation, satisfying any applicable Use or Lose Rule, except to the
extent that any failure to do so would not reasonably be expected to result in a
Collateral Material Adverse Effect;
(8)    take or cause to be taken such actions (including pursuant to Section
5.12 hereof) to ensure that at all times the Pledged Slots shall include FAA
Slots (i) that meet the criteria of “High Peak” slots set forth in the Initial
Appraisal of MBA in a quantity not less than 66% of the Pledged Slots meeting
such criteria held by the Borrower as of the Restatement Effective Date and (ii)
in


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




a quantity not less than 66% of all FAA Slots held by the Borrower as of the
Restatement Effective Date.
(9)    if Eligible Spare Parts are included in the Collateral at any time, take
or cause to be taken such actions to ensure that at all times the Pledged Spare
Parts include all Spare Parts and Appliances then owned by the Borrower and its
Subsidiaries (subject to the provisions of the Spare Parts Security Agreement).
(b)    Without in any way limiting Section 5.09(a) hereof, the Borrower will
promptly take all such steps as may be necessary to maintain, renew and obtain,
or obtain the use of, Pledged Gate Leaseholds as needed for its continued and
future operations using the Pledged Slots. The Borrower will further take all
actions reasonably necessary or advisable in order to have access to its Pledged
Gate Leaseholds. The Borrower will pay any applicable filing fees and other
expenses related to the submission of applications, renewal requests, and other
filings as may be reasonably necessary to have access to its Pledged Gate
Leaseholds.

Section 5.10.     Collateral Ownership.
Subject to the provisions described (including the actions permitted) under
Sections 6.04 and 6.10 hereof, each Grantor will continue to maintain its
interest in and right to use all property and assets so long as such property
and assets constitute Collateral, except as provided in Section 5.09.

Section 5.11.     Insurance. The Borrower shall:
(1)    keep all Collateral (other than the Mortgaged Collateral, as to which
only the insurance provisions of the Aircraft and Spare Engine Mortgage shall be
applicable, and Pledged Spare Parts, as to which only the insurance provisions
of the applicable Collateral Document shall be applicable) that is tangible
property insured at all times, against such risks, including risks insured
against by extended coverage, as is prudent and customary with U.S.-based
companies of the same or similar size in the same or similar businesses;
(2)    maintain in full force and effect public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of the tangible Collateral (other than the
Mortgaged Collateral, as to which only the insurance provisions of the Aircraft
and Spare Engine Mortgage shall be applicable, and Pledged Spare Parts, as to
which only the insurance provisions of the applicable Collateral Document shall
be applicable) owned, occupied or controlled by the Borrower, in such amounts
and with such deductibles as are prudent and customary with U.S.-based companies
of the same or similar size in the same or similar businesses and in the same
geographic area; and
(3)    maintain such other insurance or self insurance as may be required by
law; and.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(4)    Maintain business interruption insurance in amounts and on terms as are
customary in the U.S. domestic airline industry for major U.S. air carriers
having both substantial domestic and international operations.

Section 5.12. Additional Guarantors; Grantors; Collateral.
(a)    If the Borrower or any of its Subsidiaries acquires or creates another
Domestic Subsidiary after the Restatement Effective Date, then the Borrower will
promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit B; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.
(b)    If the Borrower or any of its Subsidiaries desires or is required
pursuant to the terms of this Agreement to add Additional Collateral or, if any
Subsidiary acquires any existing Collateral from a Grantor that it desires or is
required pursuant to the terms of this Agreement to maintain as Collateral, in
each case, after the Restatement Effective Date, the Borrower shall, in each
case at its own expense, (A) cause any such Subsidiary to become a party to the
Guarantee contained in Section 9 hereof (to the extent such Subsidiary is not
already a party thereto) and cause any such Subsidiary to become a party to each
applicable Collateral Document and all other agreements, instruments or
documents that create or purport to create and perfect a first priority Lien
(subject to Permitted Liens) in favor of the Administrative Agent for the
benefit of the Secured Parties applicable to such Collateral, by executing and
delivering to the Administrative Agent an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit B and/or joinders to all
applicable Collateral Documents or pursuant to new Collateral Documents, as the
case may be, in form and substance reasonably satisfactory to the Administrative
Agent (it being understood that (i) in the case of Collateral consisting of
Eligible Aircraft or Eligible Engines, the applicable Collateral Documents shall
be the Aircraft and Spare Engine Mortgage, (ii) in the case of Collateral
consisting of Eligible Spare Parts, the applicable Collateral Documents shall be
the Spare Parts Security Agreement and (iii) in the case of any other Additional
Collateral of a type that has not been theretofore included in the Collateral,
such Additional Collateral may be subject to such additional terms and
conditions as may be customarily required by lenders in similar financings of a
similar size for similarly situated borrowers secured by the same type of
Collateral, as agreed by the Borrower and the Administrative Agent in their
reasonable discretion), (B) promptly execute and deliver (or cause such
Subsidiary to execute and deliver) to the Administrative Agent such documents
and take such actions to create, grant, establish, preserve and perfect the
first priority Liens (subject to Permitted Liens) (including to obtain any
release or termination of Liens not permitted under the definition of
“Additional Collateral” in Section 1.01 or under Section 6.06 and the filing of
UCC financing statements) in favor of the Administrative Agent for the benefit
of the Secured Parties on such assets of the Borrower or such Subsidiary, as
applicable, to secure the Obligations to the extent required under the
applicable Collateral Documents or reasonably requested by the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Administrative Agent, and to ensure that such Collateral shall be subject to no
other Liens other than Permitted Liens and (C) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent, for the benefit of
the Secured Parties, a written opinion of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent) to the Borrower or such
Subsidiary, as applicable, with respect to the matters described in clauses (A)
and (B) hereof, in each case within twenty (20) Business Days after the addition
of such Collateral and in form and substance reasonably satisfactory to the
Administrative Agent.

Section 5.13.     Access to Books and Records.
(a)    The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.
(b)    The Borrower and the Guarantors will permit, to the extent not prohibited
by applicable law, any representatives designated by the Administrative Agent or
any Governmental Authority that is authorized to supervise or regulate the
operations of a Lender, as designated by such Lender, upon reasonable prior
written notice and, so long as no Event of Default has occurred and is
continuing, at no out-of-pocket cost to the Borrower and the Guarantors, to
visit the properties of the Borrower and the Guarantors, to examine its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours, not more than once every twelve (12) months unless an Event of
Default has occurred and is continuing, in which case such inspection right
shall not be so limited; provided that if an Event of Default has occurred and
is continuing, the Borrower and the Guarantors shall be responsible for the
reasonable costs and expenses of any visits of the Administrative Agent and the
Lenders, acting together (but not separately).

Section 5.14. Further Assurances. The Borrower and each Guarantor shall execute
any and all further documents and instruments, and take all further actions,
that may be required or advisable under applicable law, or by the FAA, or that
the Administrative Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by the
Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.

SECTION 6.
NEGATIVE COVENANTS
From the Restatement Effective Date and for so long as the Commitments remain in
effect, any Letter of Credit remains outstanding (in a face amount in excess of
the sum of (i) the amount of cash then held in the Letter of Credit Account and
(ii) the face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)) or principal of or interest on any Loan or reimbursement of any
LC Disbursement is owing (or any other amount that is due and


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




unpaid on the first date that none of the foregoing is in effect, outstanding or
owing, respectively, is owing) to any Lender or the Administrative Agent
hereunder:

Section 6.01. [Reserved].

Section 6.02. [Reserved].

Section 6.03. [Reserved].

Section 6.04.     Disposition of Collateral. Neither the Borrower nor any
Grantor shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition or
(ii) provided that upon consummation of any such sale or other Disposition (A)
no Event of Default shall have occurred and be continuing, (B) the Collateral
Coverage Ratio is no less than 1.0 to 1.0 after giving effect to such sale or
other Disposition (including any deposit of any Net Proceeds received upon
consummation thereof in the Collateral Proceeds Account subject to an Account
Control Agreement and any concurrent pledge of Additional Collateral, if any)
and (C) the Borrower is in compliance with Section 5.09(a)(8) after giving
effect to such sale or other Disposition (including any pledge of Additional
Collateral, if any); provided that nothing contained in this Section 6.04 is
intended to excuse performance by the Borrower or any Guarantor of any
requirement of any Collateral Document that would be applicable to a Disposition
permitted hereunder. A Disposition of Collateral referred to in clause (d),
(e)(iv) or (f) of the definition of “Permitted Disposition” shall not result in
the automatic release of such Collateral from the security interest of the
applicable Collateral Document, and the Collateral subject to such Disposition
shall continue to constitute Collateral for all purposes of the Loan Documents
(without prejudice to the rights of the Borrower to release any such Collateral
pursuant to Section 6.09(c)).

Section 6.05.     [Reserved].

Section 6.06.     Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.

Section 6.07. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries (other than JBTP, LLC) to, engage in any business other
than Permitted Businesses, except to such extent as would not be material to the
Borrower and its Subsidiaries taken as a whole.

Section 6.08. Liquidity. The Borrower will not permit the aggregate amount of
Liquidity to be less than $550,000,000 atas of the end of any timeBusiness Day
following the Restatement Effective Date.

Section 6.09.     Collateral Coverage Ratio.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(a)    The Borrower will not permit at any time following the Restatement
Effective Date the Collateral Coverage Ratio to be less than 1.0 to 1.0;
provided, that if, (A) upon delivery of an Appraisal pursuant to Section 5.07 or
otherwise pursuant to this Agreement (except pursuant to Section 5.07(2) or
5.07(3) or any Appraisal delivered to the Administrative Agent in connection
with the designation of Additional Collateral solely to evidence compliance with
the requirements of this Section 6.09(a)) and (B) solely with respect to
determining compliance with this Section as a result thereof, it is determined
that the Borrower shall not be in compliance with this Section 6.09(a), the
Borrower shall, within forty-five (45) days (or, in the case of an Appraisal
delivered pursuant to Section 5.07(4) within thirty (30) days) of the date of
such Appraisal (or, in the case of an Appraisal required under Section 5.07(1)
or 5.07(4) not delivered by the deadline thereunder, the date such Appraisal was
due thereunder) designate Additional Collateral as additional Eligible
Collateral and comply with Section 5.12 and/or prepay or cause to be prepaid the
Loans in accordance with Section 2.12(b), collectively, in an amount sufficient
to enable the Borrower to comply with this Section 6.09(a).
(b)    Notwithstanding anything to the contrary contained herein, if the
Borrower shall fail at any time to be in compliance with this Section 6.09
solely as a result of damage to or loss of any Collateral covered by insurance
(pursuant to which the Administrative Agent is named as loss payee and with
respect to which payments are to be delivered directly to the Administrative
Agent) for which the insurer thereof has been notified of the relevant claim and
has not challenged such coverage, any calculation made pursuant to this Section
6.09 shall deem the relevant Grantor to have received Net Proceeds (and to have
taken all steps necessary to have pledged such Net Proceeds as Additional
Collateral) in an amount equal to the expected coverage amount (as determined by
the Borrower in good faith and updated from time to time to reflect any
agreements reached with the applicable insurer) and net of any amounts required
to be paid out of such proceeds and secured by a Lien until the earliest of (i)
the date any such Net Proceeds are actually received by the Administrative
Agent, (ii) the date that is 270 days after such damage and (iii) the date on
which any such insurer denies such claim; provided that, prior to giving effect
to this clause (b), (x) the aggregate Appraised Value of all the Collateral plus
(y) the Pledged Cash and Cash Equivalents, shall be no less than 150% of the
Total Obligations. It is understood and agreed that if the Administrative Agent
should receive any Net Proceeds directly from the insurer in respect of a
Recovery Event and at the time of such receipt, (A) no Event of Default shall
have occurred and be continuing and the Borrower is in compliance with Section
6.09(a) (without giving effect to the receipt of such Net Proceeds), the
Administrative Agent shall promptly cause such proceeds to be paid to the
Borrower or the applicable Grantor and (B) an Event of Default shall have
occurred and be continuing or the Borrower fails to be in compliance with
Section 6.09(a) (without giving effect to the receipt of such Net Proceeds), the
Administrative Agent shall promptly cause such proceeds to be deposited into the
Collateral Proceeds Account maintained for such purpose with the Administrative
Agent that is subject to an Account Control Agreement and such proceeds shall be
applied or released from such account in accordance with Section 2.12(a).
(c)    At the Borrower’s request, the Lien on any asset or type or category of
asset (including after-acquired assets of that type or category) included in the
Collateral will be promptly released, provided, in each case, that the following
conditions are satisfied or waived:


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(A) no Event of Default shall have occurred and be continuing, (B) either (x)
after giving effect to such release, the Collateral Coverage Ratio is not less
than 1.0 to 1.0 or (y) the Borrower shall prepay or cause to be prepaid the
Loans and/or shall designate Additional Collateral and comply with Section 5.12,
collectively, in an amount necessary to cause the Collateral Coverage Ratio to
not be less than 1.0 to 1.0, and (C) the Borrower shall deliver an Officer's
Certificate demonstrating compliance with this Section 6.09(c) and Section
5.09(a)(8) following such release. In connection herewith, the Administrative
Agent agrees to promptly provide any documents or releases reasonably requested
by the Borrower to evidence such release.

Section 6.10.     Merger, Consolidation, or Sale of Assets.
(a)    The Borrower shall not directly or indirectly: (i) consolidate or merge
with or into another Person (whether or not the Borrower is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:
(1)    either:
(A)    the Borrower is the surviving corporation; or
(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia; and, if such entity is not a corporation, a co-obligor of the Loans is
a corporation organized or existing under any such laws;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under the Loan Documents pursuant to agreements reasonably satisfactory
to the Administrative Agent;
(3)    immediately after such transaction, no Event of Default exists; and
(4)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.
In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(b)    Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Borrower
and/or the Guarantors.
(c)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of the Borrower in a transaction that is subject to, and
that complies with the provisions of, Section 6.10(a), the successor Person
formed by such consolidation or into or with which the Borrower is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Agreement referring to the Borrower
shall refer instead to the successor Person and not to the Borrower), and may
exercise every right and power of the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein;
provided, however, that the Borrower, if applicable, shall not be relieved from
the obligation to pay the principal of, and interest, if any, on the Loan except
in the case of a sale of all of the Borrower’s assets in a transaction that is
subject to, and that complies with the provisions of, Section 6.10(a) hereof. In
connection with any transfer under this clause (c), such successor Person shall
provide all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested by any
Lender.

Section 6.11.     Use of Proceeds. The Borrower will not use, and will not
permit any of its Subsidiaries to use, the proceeds of any Borrowing or any
Letter of Credit (A) in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country
(except to the extent permitted by applicable law), or (C) in any manner that
would result in the violation of any Sanctions applicable to the Borrower or any
of its Subsidiaries.

SECTION 7.
EVENTS OF DEFAULT

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made and such representation, to the
extent capable of being corrected, is not corrected within ten (10) Business
Days after receipt by the Borrower of notice from the Administrative Agent of
such default; or
(b)    default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five (5)
Business Days; or (iii) any other amount payable


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




hereunder when due and such default shall continue unremedied for more than ten
(10) Business Days after receipt of written notice by the Borrower from the
Administrative Agent of the default in making such payment when due; or
(c)    default shall be made by the Borrower in the due observance of the
covenant contained in Section 5.01(h), 6.08 or 6.09(a) hereof; or
(d)    default shall be made by the Borrower or any Subsidiary of the Borrower
in the due observance or performance of any other covenant, condition or
agreement to be observed or performed by it pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for more than sixty (60) days after receipt of written notice by the
Borrower from the Administrative Agent of such default; or
(e)    (A) any material provision of any Loan Document to which the Borrower or
a Guarantor is a party ceases to be a valid and binding obligation of the
Borrower or such Guarantor, or the Borrower or any of the Guarantors shall so
assert in any pleading filed in any court or (B) the Lien on any material
portion of the Collateral intended to be created by the Loan Documents shall
cease to be or shall not be a valid and perfected Lien having the priorities
contemplated hereby or thereby (subject to Permitted Liens and except as
permitted by the terms of this Agreement or the Collateral Documents or other
than as a result of the action, delay or inaction of the Administrative Agent)
for a period of fifteen (15) consecutive days after the Borrower receives
written notice thereof from the Administrative Agent; or;
(f)    The Borrower, any Significant Subsidiary or any group of Subsidiaries of
the Borrower that, taken together, would constitute a Significant Subsidiary
pursuant to or within the meaning of Bankruptcy Law:
(1)    commences a voluntary case,
(2)    consents to the entry of an order for relief against it in an involuntary
case,
(3)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(4)    makes a general assignment for the benefit of its creditors, or
(5)    admits in writing its inability generally to pay its debts; or
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(1)    is for relief against the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary in an involuntary case;


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(2)    appoints a custodian of the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Borrower, any Significant Subsidiary or any group of Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary; or
(3)    orders the liquidation of the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary;
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
(h)    failure by the Borrower or any of the Borrower’s Subsidiaries to pay
final judgments entered by a court or courts of competent jurisdiction
aggregating in excess of $50,000,000 (determined net of amounts covered by
insurance policies issued by creditworthy insurance companies (and as to which
the applicable insurance company has not denied coverage) or by third party
indemnities or a combination thereof), which judgments are not paid, discharged,
bonded, satisfied or stayed for a period of sixty (60) days; or
(i)    (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall be permitted to cause such Material Indebtedness to become due
prior to its scheduled final maturity date, and such ability to cause such
Material Indebtedness to become due shall be continuing for a period of more
than 60 consecutive days, (2) the Borrower or any Guarantor shall default in the
performance of any obligation relating to any Indebtedness of the Borrower or a
Guarantor (other than the Loans and obligations relating to Letters of Credit)
outstanding under one or more agreements of the Borrower or a Guarantor that
results in such Indebtedness coming due prior to its scheduled final maturity
date in an aggregate principal amount at any single time unpaid exceeding
$150,000,000 or (3) the Borrower or any Guarantor shall default in the payment
of the outstanding principal amount due on the scheduled final maturity date of
any Indebtedness outstanding under one or more agreements of the Borrower or a
Guarantor, any applicable grace periods shall have expired and any applicable
notice requirements shall have been complied with and such failure to make
payment when due shall be continuing for a period of more than five (5)
consecutive Business Days following the applicable scheduled final maturity date
thereunder, in an aggregate principal amount at any single time unpaid exceeding
$150,000,000.
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
(i)     terminate forthwith the Commitments;


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(ii)     declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Loans and other
Obligations (other than Designated Hedging Obligations) together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;
(iii)     require the Borrower and the Guarantors promptly upon written demand
to deposit in the Letter of Credit Account Cash Collateralization for the LC
Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Borrower and the
Guarantors (other than Escrow Accounts, Payroll Accounts or other accounts held
in trust for an identified beneficiary) maintained with the Administrative Agent
in such amounts);
(iv)     set-off amounts in the Letter of Credit Account or any other accounts
(other than Escrow Accounts, Payroll Accounts or other accounts held in trust
for an identified beneficiary) maintained with the Administrative Agent (or any
of its affiliates) and apply such amounts to the obligations of the Borrower and
the Guarantors hereunder and in the other Loan Documents; and
(v)     exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders.
In case of any event with respect to the Borrower, any Significant Subsidiary or
any group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary described in clause (f) or (g) of this Section 7.01, the actions and
events described in clauses (i), (ii) and (iii) above shall be required or taken
automatically, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Any payment received as a result
of the exercise of remedies hereunder shall be applied in accordance with
Section 2.17(b).

SECTION 8.
THE AGENTS

Section 8.01.     Administration by Agents.
(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
(b)    Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion:


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(i)    in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any other Grantor, as the case may be,
to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Administrative Agent, for the benefit of the Secured Parties, on
such asset;
(ii)    to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;
(iii)    to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iv)    to execute any documents or instruments necessary to release any
Guarantor from the guarantees provided herein pursuant to Section 9.05;
(v)    to enter into intercreditor and/or subordination agreements in accordance
with Sections 6.06 and 10.17 on terms reasonably acceptable to the
Administrative Agent and to perform its obligations thereunder and to take such
action and to exercise the powers, rights and remedies granted to it thereunder
and with respect thereto; and
(vi)    to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any other Grantor to
secure the Obligations.

Section 8.02. Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate of the Borrower
as if it were not an Administrative Agent hereunder.

Section 8.03.     Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




of the Borrower’s Subsidiaries that is communicated to or obtained by the
institution serving as an Administrative Agent or any of its Affiliates in any
capacity and (iv) the Administrative Agent will not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect. The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.08) or in the absence of its own gross negligence, bad faith or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for, or have any duty to ascertain or inquire into, (A)
any statement, warranty or representation made in or in connection with this
Agreement, (B) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (C) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 8.04.     Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Agreement and any of the Loan Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof, not reimbursed by the Borrower or the
Guarantors and (b) to indemnify and hold harmless the Administrative Agent and
any of its Related Parties, on demand, in the amount equal to such Lender’s
Aggregate Exposure Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the Loan
Documents to the extent not reimbursed by the Borrower or the Guarantors (except
such as shall result from its gross negligence or willful misconduct as
determined in a final and nonappealable judgment by a court of competent
jurisdiction).

Section 8.05. Successor Agents. Subject to the appointment and acceptance of a
successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
Default has occurred and is continuing) of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
with the consent (provided no Event of Default or Default has occurred or is
continuing) of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Administrative Agent which shall be a bank
institution with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent.

Section 8.06.     Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------


Exhibit 10.2




Section 8.07.     Advances and Payments.
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its Revolving Commitment
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent, together
with interest at the Federal Funds Effective Rate if not so reimbursed on the
date due from and including such date but not including the date of
reimbursement.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

Section 8.08. Sharing of Setoffs. Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender, if it shall, through the exercise either by it or any of its banking
Affiliates of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Revolving Extensions of
Credit as a result of which the unpaid portion of its Revolving Extensions of
Credit is proportionately less than the unpaid portion of the Revolving
Extensions of Credit of any other Lender (other than with respect to any LC
Exposure under clause (i) of the definition thereof) (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lender a participation in the Loans or LC Exposure of such other Lender,
so that the aggregate amount of each Lender’s Revolving Extensions of Credit and
its participation in Loans and LC Exposure of the other Lenders shall be in the
same proportion to the aggregate unpaid principal amount of all Revolving
Extensions of Credit then outstanding as the amount of its Revolving Extensions
of Credit prior to the obtaining of such payment was to the amount of all
Revolving Extensions of Credit prior to the obtaining of such payment and (b)
such other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders share such payment pro-rata, provided that if any such
non-pro-rata payment is thereafter recovered or otherwise set aside, such
purchase of participations shall be rescinded (without interest). The Borrower
expressly consents to the foregoing arrangements and agrees, to the fullest
extent permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan or LC Exposure acquired pursuant to this Section or any
of its banking Affiliates may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender as fully as if such Lender was the original obligee thereon, in
the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




amount of such participation. The provisions of this Section 8.08 shall not be
construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

Section 8.09.     Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.

Section 8.10.     Appointment by Secured Parties. Each Secured Party that is not
a party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).

SECTION 9.
GUARANTY

Section 9.01.     Guaranty.
(a)    Each of the Guarantors unconditionally, absolutely and irrevocably
guarantees the due and punctual payment by the Borrower of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations” and the obligations of each Guarantor in respect thereof, its
“Guaranty Obligations”). Each of the Guarantors further agrees that, to the
extent permitted by applicable law, the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Guaranteed Obligations of the Guarantors shall be joint
and several. Each of the Guarantors further agrees that its guaranty hereunder
is a primary obligation of such Guarantor and not merely a contract of surety.
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor,


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




and also waives notice of protest for nonpayment. The obligations of the
Guarantors hereunder shall not, to the extent permitted by applicable law, be
affected by (i) the failure of the Administrative Agent or a Lender to assert
any claim or demand or to enforce any right or remedy against the Borrower or
any other Guarantor under the provisions of this Agreement or any other Loan
Document or otherwise; (ii) any extension or renewal of any provision hereof or
thereof; (iii) any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of any of the Loan Documents;
(iv) the release, exchange, waiver or foreclosure of any security held by the
Administrative Agent for the Obligations or any of them; (v) the failure of the
Administrative Agent or a Lender to exercise any right or remedy against any
other Guarantor; or (vi) the release or substitution of any Collateral or any
other Guarantor.
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person.
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
Neither the Administrative Agent nor any of the Lenders makes any representation
or warranty in respect to any such circumstances or shall have any duty or
responsibility whatsoever to any Guarantor in respect of the management and
maintenance of the Obligations.
(f)    Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.

Section 9.02. No Impairment of Guaranty. To the extent permitted by applicable
law, the obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




foregoing, the obligations of the Guarantors hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
a Lender to assert any claim or demand or to enforce any remedy under this
Agreement or any other agreement, by any waiver or modification of any provision
hereof or thereof, by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of the Guarantors or would otherwise operate as a discharge
of the Guarantors as a matter of law.

Section 9.03. Continuation and Reinstatement, etc. Each Guarantor further agrees
that its guaranty hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, the
Issuing Lenders, any Lender or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or a Guarantor, or otherwise.

Section 9.04.     Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.

Section 9.05.     Discharge of Guaranty.
(a)    In the event of any sale or other disposition of all or substantially all
of the assets of any Guarantor, by way of merger, consolidation or otherwise, or
a sale or other disposition of all Capital Stock of any Guarantor, in each case
to a Person that is not (either before or after giving effect to such
transactions) the Borrower or a Guarantor or the merger or consolidation of a
Guarantor with or into the Borrower or another Guarantor, in each case, in a
transaction permitted under this Agreement, then such Guarantor (in the event of
a sale or other disposition, by way of merger, consolidation or otherwise, of
all of the Capital Stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be automatically released and relieved
of any obligations under its Guarantee of the Guaranteed Obligations.
(b)    Upon the request of the Borrower, the guarantee of any Guarantor that is
an Immaterial Subsidiary shall be promptly released; provided that (i) no Event
of Default shall have occurred and be continuing or shall result therefrom and
(ii) the Borrower shall have delivered a certificate of a Responsible Officer
certifying that such Subsidiary is an Immaterial Subsidiary; provided further
that a Subsidiary that is considered not to be an Immaterial Subsidiary solely
pursuant to clause (i)(1) of the second proviso of the definition thereof shall,


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




solely for purposes of this clause (b), be considered an Immaterial Subsidiary,
so long as any applicable guarantee, pledge or other obligation of such
Subsidiary with respect to any Junior Secured Debt shall be irrevocably released
and discharged substantially simultaneously with the release of such guarantee
hereunder.
(c)    The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any Guarantor may reasonably request to evidence the release of the guarantee
of such Guarantor provided herein.

SECTION 10.
MISCELLANEOUS

Section 10.01. Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile), and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(i)    if to the Borrower or any Guarantor, to it at JetBlue Airways
Corporation, 27-01 Queens Plaza North, Long Island City, New York 11101,
telephone: (718) 286-7900, facsimile: (718) 425-9260, email:
Treasury@jetblue.com; Attention: Senior Vice President and Treasurer;
with a copy to:
JetBlue Airways Corporation, 27-01 Queens Plaza North, Long Island City, New
York 11101, telephone: (718) 286-7900, facsimile: (718) 425-9260; Attention:
General Counsel;
(ii)    if to Citibank as Administrative Agent, to it at Citibank, N.A., Loan
Administration, 1615 Brett Road, OPS 3, New Castle, Delaware 19720, telephone:
(302) 894-6010, facsimile: (212) 994-0847; Attention: Owen Coyle;
(iii)    if to an Issuing Lender that is a Lender, to it at its address
determined pursuant to clause (iv) below or, if to an Issuing Lender that is not
a Lender, to it at the address most recently specified by it in notice delivered
by it to the Administrative Agent and the Borrower, unless no such notice has
been received, in which case to it in care of its Affiliate that is a Lender at
its address determined pursuant to clause (iv); and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its reasonable
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)    Any party hereto may change its address, telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02. Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee; and
(B)    (A)the Borrower; provided that no consent of the Borrower shall be
required for an assignment (I) if an Event of Default has occurred and is
continuing or (II) if the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender, in each case so long as such assignee is an Eligible
Assignee; provided, further, that the Borrower’s consent will be deemed given
with respect to a proposed assignment if no response is received with ten (10)


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Business Days after having received a written request from such Lender pursuant
to this Section 10.02(b).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of any portion of the Total Revolving Commitment,
Revolving Loans and LC Exposure shall be made to an Eligible Assignee;
(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Revolving Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the assigned
portion of the Loan or Commitment shall not be less than $5,000,000, in each
case unless the Borrower and the Administrative Agent otherwise consent;
provided that no consent of the Borrower shall be required with respect to such
assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver (i) to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require and (ii) any
documents required to be delivered pursuant to Section 2.16.
For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 10.02, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Revolving Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.16 and 10.04). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.02 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.02.
(iv)    The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 8.04 or 10.04(d), the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(d)    (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.08(a) that affects such Participant. Subject to Section 10.02(d)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.02(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender, provided such Participant agrees to be
subject to the requirements of Section 8.08 as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower, a Guarantor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.

Section 10.03. Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender or any other party hereto, (b) upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority (including any self-regulatory authority), (d) which has been
publicly disclosed other than as a result of a


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




disclosure by the Administrative Agent or any Lender which is not permitted by
this Agreement, (e) in connection with any litigation to which the
Administrative Agent, any Lender, or their respective Affiliates may be a party
to the extent reasonably required under applicable rules of discovery, (f) to
the extent reasonably required in connection with the exercise of any remedy or
enforcement of rights hereunder, (g) to such Lender’s legal counsel and
independent auditors, (h) on a confidential basis to any rating agency in
connection with rating the Borrower and its Subsidiaries or the Revolving
Facility, (i) with the consent of the Borrower, and (j) to any actual or
proposed participant or assignee of all or part of its rights hereunder, to any
direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations or to any credit insurance provider relating to the Borrower and its
obligations, in each case, subject to the proviso in Section 10.02(f) (with any
reference to any assignee or participant set forth in such proviso being deemed
to include a reference to such contractual counterparty or credit insurance
provider for purposes of this Section 10.03(j)). If any Lender is in any manner
requested or required to disclose any of the information delivered or made
available to it by the Borrower or any of the Guarantors under clauses (b) or
(e) of this Section, such Lender will, to the extent permitted by law, provide
the Borrower or such Guarantor with prompt notice, to the extent reasonable, so
that the Borrower or such Guarantor may seek, at its sole expense, a protective
order or other appropriate remedy or may waive compliance with this Section
10.03.

Section 10.04. Expenses; Indemnity; Damage Waiver.
(a)    (i) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Milbank, Tweed, Hadley &
McCloy LLP, special counsel to the Administrative Agent) associated with the
syndication of the credit facilities provided for herein, and the preparation,
execution and delivery of the Loan Documents and any amendments, modifications
or waivers of the provisions hereof requested by the Borrower (whether or not
the transactions contemplated hereby or thereby shall be consummated); and (B)
in connection with any enforcement of the Loan Documents, (i) all fees and
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees, disbursements and other charges of a single counsel for the Administrative
Agent) incurred during the continuance of a Default, (ii) all such fees and
expenses of the Administrative Agent and the Lenders (including the reasonable
fees, disbursements and other charges of counsel for the Administrative Agent
and the Lenders, which may be separate counsel) incurred during the continuance
of an Event of Default; and (C) all reasonable, documented, out-of-pocket costs,
expenses, taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent)
incurred by the Administrative Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or incurred in connection with any release or addition of
Collateral after the Restatement Effective Date.
(ii)    All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




(b)    The Borrower shall indemnify the Administrative Agent, the Issuing
Lenders and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto and whether or not any such claim,
litigation, investigation or proceeding is brought by the Borrower, its equity
holders, its Affiliates, its creditors or any other Person (including any
investigating, preparing for or defending any such claims, actions, suits,
investigations or proceedings, whether or not in connection with pending or
threatened litigation in which such Indemnitee is a party), relating to (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to, or
asserted against, the Borrower or any of its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee (or of any Related Party that is a controlled Affiliate of such
Indemnitee (a “Controlled Related Party”)), and any such Indemnitee shall repay
the Borrower the amount of any expenses previously reimbursed by the Borrower in
connection with any such loss, claims, damages, expenses or liability to such
Indemnitee and, to the extent not repaid by any of them, such Indemnitee’s
Controlled Related Parties not a party to this Agreement. This Section 10.04(b)
shall not apply with respect to Taxes other than Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if (i)
no Event of Default shall have occurred and be continuing and (ii) such action
or proceeding does not involve any risk of criminal liability or material risk
of material civil money penalties being imposed on such Indemnitee. The Borrower
shall not enter into any settlement of any such action or proceeding that admits
any Indemnitee’s misconduct or negligence. The failure to so notify the Borrower
shall not affect any obligations the Borrower may have to such Indemnitee under
the Loan Documents or otherwise other than to the extent that the Borrower is
materially adversely affected by such failure. The Indemnitees shall have the
right to employ separate counsel in such action or proceeding and participate in
the defense


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnitees unless: (i) the Borrower has agreed to pay such fees and
expenses, (ii) the Borrower has failed to assume the defense of such action or
proceeding and employ counsel reasonably satisfactory to the Indemnitees or
(iii) the Indemnitees shall have been advised in writing by counsel that under
prevailing ethical standards there may be a conflict between the positions of
the Borrower and the Indemnitees in conducting the defense of such action or
proceeding or that there may be legal defenses available to the Indemnitees
different from or in addition to those available to the Borrower, in which case,
if the Indemnitees notify the Borrower in writing that they elect to employ
separate counsel at the expense of the Borrower, the Borrower shall not have the
right to assume the defense of such action or proceeding on behalf of the
Indemnitees; provided, however, that the Borrower shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel. The Borrower shall not be liable for any
settlement of any such action or proceeding effected without the written consent
of the Borrower (which shall not be unreasonably withheld or delayed).
(d)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.04, each Lender severally agrees to pay to the Administrative Agent,
as the case may be, such portion of the unpaid amount equal to such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(e)    To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (except to the extent determined in a final and non-appealable judgment
by a court of competent jurisdiction to have arisen from the bad faith, willful
misconduct or gross negligence of such Indemnitee or any Controlled Related
Party of such Indemnitee).

Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall, to the extent permitted by law, be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.05(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.06. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 10.08. Amendments, etc.
(a)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that, subject to Section 2.09(b) of this Agreement, no such modification or
amendment shall without the prior written consent of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit issued by it, or the rate of
interest payable thereon (provided that only the consent of the Required Lenders
(or in the case of any such reimbursement obligation, the applicable Issuing
Lender) shall be necessary for a waiver of default interest referred to in
Section 2.08), or extend any date for the payment of interest or Fees hereunder
or reduce any Fees payable hereunder or extend the final stated maturity of the
Revolving Loans or reimbursement or cash collateralization obligations in
respect of Letters of Credit or (C) amend, modify or waive any provision of
Section 2.17(b); and
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, or (C) release all or substantially all of the Collateral from the
Liens granted to the Administrative Agent hereunder or under any other Loan
Document (except to the extent contemplated by Section 6.09 on the Restatement
Effective Date or by the terms of the Collateral Documents);
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).
Notwithstanding any provision to the contrary set forth herein or in any other
Loan Document, without the consent of any Lender, the Borrower and the
Administrative Agent may enter into one or more amendments hereto or to any
other Loan Document in furtherance of the adoption of the LIBOR Successor Rate
mutually determined by the Borrower and the Administrative Agent pursuant to
Section 2.09(b) of this Agreement and such amendments shall be binding on each
Lender, unless the Required Lenders have delivered an Objection Notice to such
amendment(s) in accordance with Section 2.09(b).
(b)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.
(c)    No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




amendment to this Agreement shall be effective against the Borrower or any
Guarantor unless signed by the Borrower or such Guarantor, as the case may be.
(d)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that either the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders or the consent of all Lenders directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders, then the Borrower may replace any non-consenting Lender in
accordance with Section 10.02; provided that such amendment or modification can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this clause (i)); and (ii) if the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days after written
notice thereof to the Lenders.
(e)    [Reserved].
(f)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
(g)    In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.28, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Revolving Lender
(each, a “Non-Extending Lender”) to enforce its right to receive payment of
amounts due and owing to such Non-Extending Lender on the Revolving Maturity
Date applicable to the Revolving Commitments of such Non-Extending Lenders
without the prior written consent of Non-Extending Lenders that would constitute
Required Lenders if the Non-Extending Lenders were the only Lenders hereunder at
the time.
(h)    It is understood that the amendment provisions of this Section 10.08
shall not apply to extensions of the Revolving Facility Maturity Date or the
maturity date of any tranche of Revolving Commitments, in each case, made in
accordance with Section 2.28.

Section 10.09. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




extent of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder. The provisions of Sections 2.14, 2.15,
2.16 and 10.04 and Section 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments, or the termination of this Agreement or any provision
hereof.

Section 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.13. USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.

Section 10.14. New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




issuance of any Letter of Credit hereunder, shall be made as a contemporaneous
exchange for new value given by the Lenders or Issuing Lenders, as the case may
be, to the Borrower.

Section 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

Section 10.16. No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates. The Borrower agree that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand. The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

Section 10.17. Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement (any such


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




intercreditor agreement, an “Intercreditor Agreement”) and such Intercreditor
Agreement shall remain outstanding, the rights granted to the Secured Parties
hereunder and under the other Loan Documents, the lien and security interest
granted to the Administrative Agent pursuant to this Agreement or any other Loan
Document and the exercise of any right or remedy by the Administrative Agent
hereunder or under any other Loan Document shall be subject to the terms and
conditions of such Intercreditor Agreement. In the event of any conflict between
the terms of this Agreement, any other Loan Document and such Intercreditor
Agreement, the terms of such Intercreditor Agreement shall govern and control
with respect to any right or remedy, and no right, power or remedy granted to
the Administrative Agent hereunder or under any other Loan Document shall be
exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent, in contravention of such Intercreditor Agreement.

Section 10.18. Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft and Spare Engine Mortgage,
and (ii) covenants and agrees that it will take all such action reasonably
requested by the Borrower or Administrative Agent in order to make any
registrations with the International Registry, including without limitation
establishing a valid and existing account with the International Registry and
appointing an Administrator and/or a Professional User reasonably acceptable to
the Administrative Agent to make registrations with respect to the Mortgaged
Collateral and providing consents to any registration as may be contemplated by
the Loan Documents.

Section 10.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.20.    Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolutions Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is a party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC or such
QFC Credit Support, and any rights in property securing such Supported QFC and
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
JETBLUE AIRWAYS CORPORATION,
as Borrower
By:

Name:
Title:



#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




CITIBANK, N.A., as Administrative Agent and a Lender
By:

Name:
Title:

































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




BARCLAYS BANK PLC, as a Lender
By:

Name:
Title:















































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




BNP PARIBAS, as a Lender
By:

Name:
Title:

















































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
By:

Name:
Title:















































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




BANK OF AMERICA, N.A., as a Lender
By:

Name:
Title:

















































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By:

Name:
Title:

By:

Name:
Title:





























#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




GOLDMAN SACHS BANK, N.A.GOLDMAN SACHS BANK USA, as a Lender
By:

Name:
Title:















































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




APPLE BANK FOR SAVINGS, as a Lender
By:

Name:
Title:















































































#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




COLUMBIA STATE BANK, as a Lender
By:

Name:
Title:










ANNEX A
to Credit and Guaranty Agreement
LENDERS AND COMMITMENTS
A.    Total Revolving Commitments
Revolving Lender
Revolving Commitment
Citibank, N.A.
Barclays Bank PLC
$67,500,00088,400,000.00
                 $67,500,000
Goldman Sachs Bank USA
$67,500,00088,400,000.00
Morgan Stanley Senior Funding, Inc.
$67,500,00067,500,000.00
Morgan Stanley Bank, N.A.
$19,850,000.00
Barclays Bank plc
$87,350,000.00
Bank of America, N.A.
$45,000,00060,000,000.00
BNP Paribas
$45,000,00060,000,000.00
Apple Bank for Savings
$30,000,00033,000,000.00
Crédit Agricole Corporate and Investment Bank
$25,000,00032,500,000.00
Columbia State Bank
$10,000,00013,000,000.00
TOTAL:
$425,000,000550,000,000.00



B.    Lender Notices
Citibank, N.A.
Citi Corporate and Investment Banking
388 Greenwich Street
c/o Citibank Delaware
1615 Brett Road
OPS III
New York, New York 10013Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
FacsimileFax: (646) 291274-14985080
Attention: Christopher Lewis
Borrower Notices, including Loan Requests: glagentofficeops@citi.com


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Disclosure Team Mail (Financial Reporting): oploanswebadmin@citi.com
Investor Relations Team: global.loans.support@citi.com
Meghan O’Connor
Barclays Bank PLC
Bank Debt Management
745 Seventh Avenue, 27th Floor
With a copy to:


Citibank, NA
388 Greenwich Street
New York, New York 10019NY 10013
Attn: Cynthia Powell
FacsimilePhone: (212) 220816-96465958
cynthia.powell@citi.com and camille.r.tomao@citi.com
Attention: Christopher R. Lee


Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, New Jersey 07302
Attention: Michelle Latzoni
Morgan Stanley Senior Funding, Inc.
Morgan Stanley Bank, N.A.
c/o Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Facsimile: (443) 627-4355
Barclays Bank PLC
Bank Debt Management
745 Seventh Avenue, 27th Floor
New York, New York 10019
Facsimile: (212) 220-9646
Attention: Christopher R. Lee
Bank of America, N.A.
c/o Bank of America Merrill Lynch
315 Montgomery Street, 6th Floor
San Francisco, California 94104
Facsimile: (415) 228-7282
BNP Paribas
787 Seventh Avenue
New York, New York 10019
Facsimile: (212) 841-2748


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




Apple Bank for Savings
122 East 42nd Street
New York, New York 10168
Facsimile: (212) 224-6596
Attention: Jonathan Byron
Credit Agricole Corporate and Investment Bank
Transportation Group
1301 Avenue of the Americas, New York, NY 10019
Attention: Gene Levitin, Thomas Jean and Kinnary ArmstrongCecilia Park,
Stephanie Vanegas and Alex Averbukh
Email: Yevgeniya.levitincecilia.park@ca-cib.com
Thomas,jeanstephanie.vanegas@ca-cib.com
Kinnary.armstrongalex.averbukh@ca-cib.com
Columbia State Bank
Commercial Banking
719 2nd Avenue, Suite 500
Seattle, Washington 98104
Facsimile: (206) 223-4540
Attention: Colin Duffy



ANNEX B
to Credit and Guaranty Agreement
LIST OF AIRCRAFT AND ENGINE APPRAISERS


Aviation Specialists Group, Inc.
IBA Group Ltd
Morten, Beyer and Agnew
Ascend FG Advisory
AVITAS, Inc.



EXHIBIT A
to Credit and Guaranty Agreement
[Reserved]


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT B
to Credit and Guaranty Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT C
to Credit and Guaranty Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT D
to Credit and Guaranty Agreement
FORM OF LOAN REQUEST


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT E
to Credit and Guaranty Agreement
FORM OF AIRCRAFT AND SPARE ENGINE MORTGAGE


#4835-7899-9450v13
#4834-7509-9972
    

--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT F
to Credit and Guaranty Agreement
[Reserved]



SCHEDULE 3.06
to Credit and Guaranty Agreement
SUBSIDIARIES
OF
JETBLUE AIRWAYS CORPORATION




Jurisdiction of     Incorporation        Ownership (directly or
                                        indirectly)         


BlueBermuda Insurance, LTD                Bermuda                100%


JetBlue Technology Ventures, LLC             Delaware                 100%




#4835-7899-9450v13
#4834-7509-9972
    